Exhibit 10.1

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

AMONG

RED ROBIN INTERNATIONAL, INC.
(as Buyer),

 

AND

 

SOUTH SOUND RED ROBIN, INC.
ZANNER-HUBERT, INC.
NORTHWEST ROBINS, LLC
AND
WASHINGTON ROBINS, LLC
(as Sellers)

July 1, 2006


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1

 

 

 

1.1

Purchased Assets

1

1.2

Excluded Assets

2

1.3

Assumed Liabilities

3

1.4

Excluded Liabilities

4

 

 

 

ARTICLE II

CONSIDERATION; CLOSING

6

 

 

 

2.1

Consideration

6

2.2

The Closing

6

2.3

Deliveries at the Closings

6

2.4

Power of Attorney; Right of Endorsement, Etc

9

2.5

Sales Taxes

9

2.6

Allocation of Purchase Price

9

2.7

Closing Date Purchase Price Adjustment

10

2.8

Post-Closing Purchase Price Adjustment

10

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

11

 

 

 

3.1

Organization and Capitalization of the Sellers

11

3.2

Authorization of Transaction

11

3.3

Non-contravention

12

3.4

Subsidiaries

12

3.5

Financial Statements

12

3.6

Events Subsequent to December 25, 2005

13

3.7

Absence of Undisclosed Liabilities

14

3.8

Legal Compliance

14

3.9

Title to Properties

14

3.10

Inventory

16

3.11

Royalty Payments and other Franchise Matters

16

3.12

Tax Matters

16

3.13

Intellectual Property

17

3.14

Contracts and Capital Leases

18

3.15

Insurance

19

3.16

Litigation

19

3.17

Employees

19

3.18

Employee Benefits

21

3.19

Environment and Safety

23

3.20

Suppliers

24

3.21

Accounts and Notes Payable

24

3.22

Regulatory Compliance

24

3.23

Insider Interests

24

3.24

Improper Payments

24

3.25

Brokers

24

3.26

Restaurant Operations

25

3.27

Gift Cards

25

3.28

Membership Interests

25

3.29

Disclosure

25

 

i


--------------------------------------------------------------------------------




 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

25

 

 

 

4.1

Organization

25

4.2

Authorization of Transaction

25

4.3

No Restrictions Against Purchase of Assets

26

4.4

Disclosure

26

 

 

 

ARTICLE V

PRE-CLOSING COVENANTS

26

 

 

 

5.1

Employees

26

5.2

Cooperation and Best Efforts to Complete Transaction

26

5.3

Conduct of Restaurants By Sellers Prior to the Closing Date

26

5.4

Press Releases

28

5.5

Access to Information and Employees

28

5.6

Intentionally omitted

29

5.7

Confidentiality

29

5.8

Consultation and Reporting

29

5.9

Update Schedules

29

5.10

Compliance with Franchise Agreements

29

5.11

Absence of Sellers’ Representative

29

5.12

Transition Activities

30

 

 

 

ARTICLE VI

CONDITIONS TO OBLIGATION OF BUYER

30

 

 

 

6.1

Representations and Warranties

30

6.2

Covenants and Obligations of the Seller

30

6.3

Consents

30

6.4

Absence of Material Adverse Change

31

6.5

Absence of Litigation

31

6.6

Funded Indebtedness

31

6.7

Termination of Plans

31

6.8

Franchise Agreements

31

6.9

Certain Real Property Leases

31

6.10

Permits and Liquor Licenses

31

6.11

Documents

32

6.12

Release of Liens

32

6.13

Non-Solicitation Agreements

32

6.14

Opinion of Counsel

32

6.15

Title Policies

32

6.16

First Closing

32

 

 

 

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF THE SELLERS

32

 

 

 

7.1

Delivery of Consideration

32

7.2

Representations and Warranties

32

7.3

Absence of Litigation

32

7.4

Governmental Filings

32

7.5

Documents

33

 

 

 

ARTICLE VIII

TERMINATION

33

 

 

 

8.1

Termination Prior to First Closing

33

8.2

Termination Prior to Second Closing

33

8.3

Effect of Termination

34

 

ii


--------------------------------------------------------------------------------




 

ARTICLE IX

ADDITIONAL AGREEMENTS

34

 

 

 

9.1

Survival

34

9.2

Indemnification

34

9.3

Indemnification Procedures

35

9.4

Change of Name

36

9.5

Transaction Expenses

37

9.6

Appointment, Authority and Manner of Acting of Sellers’ Representative.

37

9.7

Further Assurances; Transition Assistance

38

9.8

Allocation Ad Valorem Taxes

39

9.9

Conduct After Closing

39

 

 

 

ARTICLE X

DEFINITIONS

40

 

 

 

ARTICLE XI

MISCELLANEOUS

46

 

 

 

11.1

No Third Party Beneficiaries

46

11.2

Entire Agreement

46

11.3

Successors and Assigns

46

11.4

Counterparts

46

11.5

Headings

47

11.6

Notices

47

11.7

Governing Law

48

11.8

Amendments and Waivers

48

11.9

Incorporation of Exhibits and Schedules

48

11.10

Construction

48

11.11

Independence of Covenants and Representations and Warranties

48

11.12

Remedies

48

11.13

Severability

48

11.14

Jurisdiction and Venue

49

 

iii


--------------------------------------------------------------------------------


 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of July 1,
2006, among RED ROBIN INTERNATIONAL, INC., a Nevada corporation (the “Buyer”),
MARCUS L. ZANNER, a resident of the State of Washington (the “Sellers’
Representative”) and SOUTH SOUND RED ROBIN, INC., a Washington corporation
(“South Sound”), ZANNER-HUBERT, INC., a Washington corporation
(“Zanner-Hubert”), NORTHWEST ROBINS, LLC, a Washington limited liability company
(“Northwest Robins”) AND WASHINGTON ROBINS, LLC, a Washington limited liability
company (“Washington Robins”).  South Sound, Zanner-Hubert, Northwest Robins and
Washington Robins are sometimes referred to herein as a “Seller” and
collectively as the “Sellers”.  The Sellers, the Sellers’ Representative and the
Buyer are sometimes referred to herein as a “Party” and collectively as the
“Parties”.

1.             Each Seller owns all of the personal property and interests in
real property used in the operation and development of the “Red Robin Gourmet
Burgers” restaurants listed under such Seller’s name on Exhibit A (the
“Restaurants”) pursuant to the Franchise Agreements listed under such Seller’s
name on Exhibit B (the “Franchise Agreements”).

2.             The Buyer desires to purchase from the Sellers substantially all
of the assets used or useful in the operation of the Restaurants, and to assume
certain liabilities of the Sellers specified herein, and the Sellers desire to
sell such assets in exchange for cash and the assumption of such specified
liabilities by the Buyer.

3.             The Buyer and the Sellers desire to close the Transactions and
take possession of eleven of the Sellers’ thirteen Restaurants on the First
Closing Date and to close the Transactions with respect to the remaining two
Restaurants on a subsequent date, referred to as the Second Closing Date,
provided, that,  during the interim period between the First Closing Date and
the Second Closing Date the Buyer shall takeover the day to day operations of
the remaining two Restaurants under the terms provided in the Management
Agreement to be executed by the Buyer and the Sellers on the First Closing Date.

4.             Capitalized terms not otherwise defined shall have the meanings
set forth in Article X.

NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties and the Sellers’ Representative agree as follows:

Article I
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1.1           Purchased Assets.  On and subject to the terms and conditions of
this Agreement, at the applicable Closing, the Buyer shall purchase from each
Seller, and each Seller shall sell, transfer, assign, convey and deliver to the
Buyer, all right, title and interest in and to all of the tangible and
intangible assets, business, goodwill and rights of such Seller used in the
operation, maintenance or ownership of the Restaurants, other than the Excluded
Assets (all such assets, business, goodwill and rights being purchased from the
Sellers hereunder are collectively referred to as the “Purchased Assets”), as
the same shall exist immediately prior to the First Closing or Second Closing,
as applicable, free and clear of all Liens (other than Permitted Liens),
including, but not limited to, the following:

(a)           interests in and to the Real Property Leases, including all of
Sellers’ interests in tenant improvements, fixtures and fittings and easements,
rights of way and other appurtenances related to such Real Property Leases;


--------------------------------------------------------------------------------




(b)           all supplies and inventories of foodstuffs, beverages (including
alcoholic beverages), raw materials and ingredients, paper products, cleaning
supplies and other supplies (the “Inventory”);

(c)           all tangible personal property used in the normal and customary
operations of the Restaurants (whether or not located or installed in a
Restaurant), including, but not limited to, all appliances, machinery, kitchen
equipment, office equipment, furniture, fixtures, computer equipment, artwork,
pots and pans, cooking utensils, silverware, flatware, glassware and dishes;

(d)           all motor vehicles;

(e)           all interest and rights in and to the Contracts;

(f)            Permits, registrations, certificates or similar rights relating
to the operation of the Restaurants, including those described on Schedule
3.8(a) that are transferable, subject to the approval of Governmental Entities
authorizing the transfer of such Permits;

(g)           deposits made and prepaid expenses incurred by the Sellers prior
to Closing in the ordinary course of business and consistent with Sellers’ past
practice, including, without limitation, deposits and prepaid utilities and
amounts deposited or prepaid with respect to Contracts, Capital Leases and Real
Property Leases, but not including those items described in Section 1.2(i)
(“Prepaid Expenses”);

(h)           all claims, choses in action, warranties, refunds, rights of
recovery, rights to set off and rights of recoupment of any kind arising on or
after the Closing Date with respect to any Purchased Asset, but not including
those items described in Section 1.2(k);

(i)            all claims under insurance policies providing coverage relating
to the Restaurants;

(j)            subject to Section 1.2(a), all rights to Intellectual Property,
telephone and facsimile numbers, e-mail addresses, websites, domain names and
listings used in the operation of the Restaurants, as well as all rights,
subject to Section 1.2(c), to receive mail and other communications addressed to
any Seller and specifically relating to the Business (including mail and
communications from customers, suppliers, distributors, agents and others and
payments with respect to the Purchased Assets);

(k)           all Till Cash;

(l)            subject to Section 1.2, all books, records, ledgers, files,
documents and correspondence, vendor and customer lists, files and materials
pertaining to Sellers’ employees, operating manuals, studies, reports, creative
materials, advertising and promotional materials, training manuals, and other
materials and other printed or written materials relating to the Restaurants;

(m)          all of the membership interests held by the Sellers in each of RR
#1, LLC; RR #2, LLC; RR #3, LLC; RR #4, LLC; RR #5, LLC; and RR #6, LLC, each a
Delaware limited liability company  (the “Membership Interests”); and

(n)           all other assets of any nature whatsoever relating to the
Restaurants or the Purchased Assets, other than the Excluded Assets.

1.2           Excluded Assets.  Notwithstanding anything contained in Section
1.1, the Purchased Assets shall not include the following assets and rights of
the Sellers (collectively, the “Excluded Assets”):

2


--------------------------------------------------------------------------------




(a)           the telephone number of Sellers’ corporate office, the trade name
“Great Western Dining,” the registration of the domain name “gwdining.com,” the
Internet website currently accessible at the URL http://www.gwdining.com, and
the fixed assets, furniture and equipment located at Sellers’ corporate office;

(b)           the membership units held by South Sound in Citation Aviation,
LLC, a Washington limited liability company;

(c)           all rights to receive mail and other communications addressed to
any Seller relating to any of the Excluded Assets or the Excluded Liabilities;

(d)           all assets relating to or owned by, and all rights in and to, any
Plan;

(e)           the Fundamental Documents, qualifications to conduct business as a
foreign limited liability company or corporation, arrangements with registered
agents relating to foreign qualifications, taxpayer and other identification
numbers, seals, minute books, transfer books, certificates, if any, in respect
of membership interests or shares, and other similar documents relating to the
organization, maintenance and existence of each Seller as a limited liability
company or corporation, as applicable;

(f)            all bank accounts and amounts on deposit therein;

(g)           all cash and cash equivalents, in bank accounts or otherwise,
other than Till Cash;

(h)           all accounts and other receivables, including credit card
receivables, credit card receivables in transit or notes receivable;

(i)            prepaid expenses not incurred in the ordinary course of business,
including prepaid expenses with respect to any of Sellers’ insurance policies
and amounts set forth in Schedule 1.2(i);

(j)            all of the rights of each Seller under this Agreement and the
other Documents; and

(k)           the refunds set forth on Schedule 1.2(k).

1.3           Assumed Liabilities.  On and subject to the terms and conditions
of this Agreement, each Seller shall transfer to the Buyer, and the Buyer shall
assume and discharge or perform when due in accordance with the terms thereof,
each of, but only, the following Liabilities of such Seller (collectively, the
“Assumed Liabilities”):

(a)           all accounts payable, accrued expenses, accrued utilities and
accrued rent payable, in each case as reflected on the Closing Date Balance
Sheet incurred by the Sellers prior to the First Closing in the ordinary course
of business and consistent with Sellers’ past practice for goods and services
that are delivered or performed after the First Closing for the direct benefit
of the operation of the Restaurants;

(b)           all liabilities related to gift certificates or gift cards as
reflected on the Closing Date Balance Sheet;

(c)           all performance obligations arising after the First Closing or
Second Closing, as applicable, under the Real Property Leases, the Contracts (if
set forth on Schedule 3.14(a)), the Capital Leases and the other contracts and
agreements set forth on Schedule 1.3(c), but not including any obligation or
Liability arising out of or in connection with any breach of any such Real
Property Lease, Contract or Capital Lease or other agreement occurring as of or
prior to the First Closing; and

3


--------------------------------------------------------------------------------




(d)           payment of the Retention Bonuses.

1.4           Excluded Liabilities.  Notwithstanding anything to the contrary
contained in this Agreement, other than the Assumed Liabilities, the Buyer shall
not assume or be liable for any of the Liabilities of any Seller or relating to
the operation of the Restaurants (the “Excluded Liabilities”), including,
without limitation, the following:

(a)           any of the Liabilities of any Seller under this Agreement and the
other Documents;

(b)           any of the Liabilities of any Seller for expenses, Taxes or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement, the other Documents or the consummation (or
preparation for the consummation) of the transactions contemplated hereby or
thereby (including all attorneys’ and accountants’ fees, and brokerage or
finders’ fees incurred by or imposed upon any Seller);

(c)           any Liabilities of any Seller for any indebtedness, whether Funded
Indebtedness or otherwise;

(d)           any Liability of any Seller under any agreement, contract,
commitment, document, license or lease arising out of events occurring prior to
the First Closing (for the Restaurants other than the Designated Restaurants) or
the Second Closing (for the Designated Restaurants), and any Liability of any
Seller under any Real Property Lease, Contract, Capital Lease or Permit arising
out of a breach or alleged breach thereof that occurred as of or prior to the
applicable Closing;

(e)           any Liabilities arising in connection with the Excluded Assets;

(f)            any Liability of any Seller with respect to any Taxes (other than
ad valorem taxes), including payroll tax, business and occupancy tax and sales
tax payable with respect to periods ending on or before to the First Closing
(for the Restaurants other than the Designated Restaurants) or the Second
Closing (for the Designated Restaurants);

(g)           any Liability for ad valorem taxes and assessments (including any
special or supplemental assessments) on the Purchased Assets allocable to Seller
under Section 9.8 with respect to periods ending on or before the Closing Date
at which such Purchased Assets are acquired (without regard to when such taxes
are assessed or payable);

(h)           any Liability of any Seller (i) arising by reason of any violation
or alleged violation of any Liquor License, Permit or any Law or any requirement
of any Governmental Entity, (ii) arising under any Environmental and Safety
Requirements; including, without limitation, those with respect to the ownership
or operation of the Restaurants or the assets and properties of the Restaurants
by any Seller or any other Person at any time prior to the First Closing (for
the Restaurants other than the Designated Restaurants) or the Second Closing
(for the Designated Restaurants); (iii) arising by reason of any violation of
any Law or any requirement of any Governmental Entity relating to or affecting
the employment by Sellers of its employees, and (iv) arising by reason of any
breach or alleged breach by any Seller of any agreement, contract, lease,
license, commitment, instrument, judgment, order or decree, in any such case to
the extent such Liability results from or arises out of events, facts or
circumstances occurring or existing on or prior to the First Closing (for the
Restaurants other than the Designated Restaurants) or the Second Closing (for
the Designated Restaurants), notwithstanding that the date on which any action
or claim is commenced or made is after such Closing;

4


--------------------------------------------------------------------------------




(i)            any Liabilities of any Seller for which the Buyer may become
liable as a result of or in connection with the failure by the Seller to fully
and properly comply with any bulk sales or transfers laws;

(j)            any Liabilities of any Seller arising out of the injury to or
death of any Person or animal or damage to or destruction of any property,
whether based on negligence, breach of warranty, strict liability, enterprise
liability or any other legal or equitable theory arising from or related to
products (or parts of components thereof), sold, or for services performed by
any Seller, to the extent any of such Liabilities result from or arise out of
events, facts or circumstances occurring or existing on or prior to the First
Closing (for the Restaurants other than the Designated Restaurants) or the
Second Closing (for the Designated Restaurants), notwithstanding that the date
on which any action or claim is commenced or made is after such Closing;

(k)           any Liabilities of any Seller relating to any legal action or
Proceeding arising out of or in connection with any Seller’s conduct of the
Business prior to the First Closing (for the Restaurants other than the
Designated Restaurants) or the Second Closing (for the Designated Restaurants)
or any other conduct of any Seller or its managers, officers, directors,
employees, members, stockholders, consultants, agents or advisors, whether or
not disclosed on the Schedules hereto;

(l)            any Liabilities of any Seller (i) for severance pay or the like
with respect to any employee of any Seller that is not offered, or that does not
accept, employment with the Buyer upon completion of the Transactions, (ii) for
wages or other compensation payable to any employee of any Seller for periods
prior to the applicable Closing; or, (iii) for COBRA continuation coverage for
M&A qualified beneficiaries, as defined in Section 6.7;

(m)          any Liabilities of any Seller for bonuses or like payments to any
manager, director, officer or employee of such Seller for the period ending on
or prior to the applicable Closing (excluding the Retention Bonuses);

(n)           any Liabilities relating to any Plan of any Seller;

(o)           any Liability of any Seller for worker’s compensation based on an
event occurring prior to the Closing Date;

(p)           any Liabilities of any Seller to any member, stockholder or
Affiliate of such Seller;

(q)           any Liabilities arising or pertaining to activities conducted
under the “Great Western Dining” trade name after the First Closing Date;

(r)            any Liabilities of any Seller for expenses, Taxes or fees
incident to or arising out of the negotiation, preparation and execution of any
new or amended lease with respect to any Leased Real Property, including all
brokerage or finders’ fees incurred by or imposed upon any Seller; and

(s)           any other Liability of any Seller not expressly assumed by the
Buyer under Section 1.3 (including any Liabilities not appearing on the face of
the Closing Date Balance Sheet (but not the notes thereto), any contingent
Liabilities, Liabilities arising out of transactions entered into at or prior to
the First Closing, any damage, accident, injury or death occurring, or the facts
giving rise to which occurred, prior to the First Closing or any state of facts
existing at or prior to the First Closing, regardless of when asserted, which
are not expressly assumed in Section 1.3).

5


--------------------------------------------------------------------------------




Each Seller hereby acknowledges that the Sellers are retaining the Excluded
Liabilities, and the Sellers shall pay, discharge and perform all such Excluded
Liabilities promptly when due.

Article II
CONSIDERATION; CLOSING

2.1           Consideration.  The aggregate consideration to be paid by the
Buyer (the “Consideration”) for the Purchased Assets and the Non-Solicitation
Agreements shall consist of a cash payment of $42,000,000, adjusted as provided
in Section 2.7 and payable in accordance with Section 2.3(b).  The Parties agree
that the Buyer shall have no responsibility for the allocation of the
Consideration among the Sellers, or the delivery of any such Consideration from
the Seller’s Representative to the Sellers.

2.2           The Closing.  The closing of the transactions contemplated by this
Agreement shall occur in two stages (each, a “Closing”).  Each Closing shall
take place at the offices of Davis Graham & Stubbs, 1550 17th Street, Denver,
Colorado 80202 or such other place as the Sellers and the Buyer shall agree in
writing.

(a)           At the first Closing (the “First Closing”), the Parties shall
consummate the purchase of all Purchased Assets (other than the Designated
Purchased Assets) and assumption of all Assumed Liabilities (other than the
Designated Assumed Liabilities).  The First Closing is expected to occur
effective as of 12:01 A.M. on July 10, 2006, but shall occur within (5) five
days of the satisfaction or waiver of the conditions set forth in Article VI and
Article VII (disregarding for this purpose any such conditions to be satisfied
by actions to be taken at the First Closing), or such other date as the Sellers
and the Buyer shall agree in writing.  Subject to Section 5.12 and the terms of
the Management Agreement, Buyer shall be entitled to immediate possession of,
and to exercise all rights arising under, the Purchased Assets from and after
12:01 A.M. on the First Closing Date, and the operation of the Restaurants shall
transfer at such time.  The date on which the First Closing occurs shall be
referred to as the “First Closing Date”.

(b)           At the second Closing (the “Second Closing”), the Parties shall
consummate the purchase of the Designated Purchased Assets and assumption of the
Designated Assumed Liabilities.  The Second Closing shall occur within (5) five
days of the satisfaction or waiver of the conditions set forth in Article VI and
Article VII (disregarding for this purpose any such conditions to be satisfied
by actions to be taken at the Second Closing), or such other date as the Sellers
and the Buyer shall agree in writing.  The date on which the Second Closing
occurs shall be referred to as the “Second Closing Date”.  Buyer shall be
entitled to exercise all rights arising under the Designated Purchased Assets
from and after 12:01 A.M. on the Second Closing Date

2.3           Deliveries at the Closings.

(a)           At the First Closing, and thereafter as may be reasonably
requested by Buyer, Sellers shall convey, transfer, assign, and deliver all of
their right, title and interest in the Purchased Assets (other than the
Designated Purchased Assets) to Buyer, and shall also deliver to the Buyer the
following:

(i)            such deeds, bills of sale, assignment and assumption agreements,
or other executed instruments of sale, transfer conveyance and assignment, in
form and substance reasonably acceptable to the Buyer and its counsel, duly
executed by each applicable Seller, to effectuate the transfer of the Purchased
Assets and the Assumed Liabilities to the Buyer, including the membership
interests in RR #1, LLC; RR #2, LLC; RR #3, LLC; and RR #4, LLC (each such
document, a “Bill of Sale”), other than the Designated Purchased Assets and the
Designated Assumed Liabilities;

6


--------------------------------------------------------------------------------




(ii)           the Non-Solicitation Agreements duly executed by the parties
thereto;

(iii)          the Escrow Agreement, duly executed by each Seller and the
Sellers’ Representative;

(iv)          the Management Agreement, duly executed by South Sound and
Northwest Robins;

(v)           copies of all consents of third parties (including Governmental
Entities) that are (A) required for the consummation of the transactions
contemplated hereby, or (B) required in order to prevent a Seller’s breach of or
default under or a termination of any Contract, Capital Lease, Real Property
Lease or Permit, provided, however, that at the First Closing the Sellers shall
not be required to deliver consents from the landlords of either of the
Designated Restaurants;

(vi)          all operating manuals, proprietary information and similar
documents and information held by Sellers in connection with Sellers’ status as
a franchisee of Buyer and all copies and extracts therefrom;

(vii)         all plans and specifications, building permits, certificates of
occupancy, surveys, environmental and engineering reports, and similar materials
related to the Leased Real Property in Sellers’ possession or control;

(viii)        an estoppel certificate from each landlord of a Real Property
Lease (other than the leases for the Designated Restaurants), certifying that
the Real Property Lease is in full force and effect with no defaults, the date
to which rent under the Real Property Lease has been paid, and such other
information as reasonably requested by Buyer, in form and substance satisfactory
to Buyer;

(ix)           documentation satisfactory to the Buyer evidencing the payoff
amount with respect to Sellers’ Funded Indebtedness, other than the payoff
amount in connection with the Puyallup Loan;

(x)            documentation satisfactory to the Buyer evidencing satisfaction
of all Liens (other than Permitted Liens) on the Purchased Assets, other than
Liens created in connection with the Puyallup Loan;

(xi)           a certificate, signed by an officer or manager of such Seller, to
the effect that each of the conditions to the consummation of the First Closing
specified in Section 6.1 through 6.8 have been satisfied;

(xii)          a legal opinion from Graham & Dunn PC dated the First Closing
Date substantially in the form attached hereto as Exhibit D;

(xiii)         certified copies of the Fundamental Documents of each Seller and
the authorizing resolutions and incumbency certificates of each Seller for this
Agreement and the other Documents; and

(xiv)        any closing documents reasonably requested by Fidelity National
Title (the “Title Company”) in connection with the issuance of the Title
Policies (as defined in Section 6.15).

(b)           At the Second Closing, and thereafter as may be reasonably
requested by Buyer, Sellers shall convey, transfer, assign, and deliver all of
their right, title and interest in the Designated Purchased Assets to Buyer, and
shall also deliver to the Buyer the following:

7


--------------------------------------------------------------------------------




(i)            such Bills of Sale reasonably acceptable to the Buyer and its
counsel, duly executed by each applicable Seller, to effectuate the transfer of
the Designated Purchased Assets, including the membership interests in RR #5,
LLC and RR #6, LLC, and the Designated Assumed Liabilities to the Buyer;

(ii)           copies of consents of the landlords for each of the Real Property
Leases for the Designated Restaurants;

(iii)          an estoppel certificate from each landlord of a Real Property
Lease for the Designated Restaurants, certifying that the Real Property Lease is
in full force and effect with no defaults, the date to which rent under the Real
Property Lease has been paid, and such other information as reasonably requested
by Buyer, in form and substance satisfactory to Buyer;

(iv)          a certificate, signed by an officer or manager of such Seller, to
the effect that each of the conditions to the consummation of the Second Closing
specified in Section 6.1 through 6.8 and 6.16 have been satisfied;

(v)           a legal opinion from Graham & Dunn PC dated the Second Closing
Date substantially in the form attached hereto as Exhibit D, provided that the
opinion delivered at the Second Closing need only address the Designated
Restaurants, South Sound and Northwest Robins.;

(vi)          documentation satisfactory to the Buyer evidencing the payoff
amount with respect to Sellers’ Funded Indebtedness, including the payoff amount
in connection with the Puyallup Loan;

(vii)         documentation satisfactory to the Buyer evidencing satisfaction of
all Liens (other than Permitted Liens) created pursuant to the Puyallup Loan;
and

(viii)        any closing documents reasonably requested by the Title Company in
connection with the issuance of the Title Policies (as defined in Section 6.15).

(c)           At the First Closing, the Buyer shall deliver:

(i)            to the Sellers’ Representative, $32,718,000, less the adjustment,
if any, pursuant to Section 2.7, payable by wire transfer of immediately
available U.S. funds in accordance with the written payment instructions
furnished by the Sellers’ Representative prior to the First Closing Date;

(ii)           to the Escrow Agent, $798,000, to be held in accordance with the
terms of the Escrow Agreement and this Agreement;

(iii)          to each Seller, a duly executed copy of the Escrow Agreement;

(iv)          to each Seller, a duly executed copy of the Management Agreement;

(v)           to each Seller, a counterpart of each Bill of Sale for the
transfer of the Purchased Assets (other than the Designated Purchased Assets),
duly executed by the Buyer;

(vi)          to each Seller, such instruments of assumption as the Sellers may
reasonably request, in form reasonably satisfactory to the Buyer and its
counsel, in order to effectuate the assumption of the Assumed Liabilities (other
than the Designated Assumed Liabilities) by the Buyer; and

8


--------------------------------------------------------------------------------




(vii)         to each Seller, certified copies of the Fundamental Documents of
the Buyer, and the authorizing resolutions and incumbency certificates of the
Buyer for this Agreement and other Documents.

(d)           At the Second Closing (or earlier, if required pursuant to
paragraph (iii)), the Buyer shall deliver:

(i)            to the Sellers’ Representative, $8,282,000, subject to any
adjustment mutually agreed upon by the Buyer and the Seller’s Representative,
payable by wire transfer of immediately available U.S. funds to the account
previously identified to the Buyer unless contrary written instructions are
furnished by the Sellers’ Representative prior to the Second Closing Date;

(ii)           to the Escrow Agent, $202,000, to be held in accordance with the
terms of the Escrow Agreement and this Agreement;

(iii)          to the Sellers’ Representative, $39,048 for each 4-week period
(prorated for any partial period) from the First Closing Date until the earlier
of the Second Closing or the termination of this Agreement under Section 8.2,
with the first such 4-week period ending on August 6, 2006; provided that, in
the event the Buyer at any time ceases for any reason to manage a Designated
Restaurant under the Management Agreement, the amount payable to Sellers’
Representative shall cease as to such Designated Restaurant on the effective
date of termination of the Management Agreement as to such Designated
Restaurant.  In such case, the amount payable to Sellers’ Representative shall
be adjusted based on an allocation between the Designated Restaurants of $23,777
per 4-week period (prorated for any partial period) for the Puyallup Restaurant
and $15,271 for the Federal Way Restaurant. Such amount shall be paid to
Sellers’ Representative on the earliest to occur of the Second Closing, the
termination of the Management Agreement, or the first business day following
each 4-week period.

(iv)          to each Seller, a counterpart of each Bill of Sale for the
transfer of the Designated Purchased Assets; and

(v)           to each Seller, such instruments of assumption as the Sellers may
reasonably request, in form reasonably satisfactory to the Buyer and its
counsel, in order to effectuate the assumption of the Designated Assumed
Liabilities by the Buyer.

2.4           Power of Attorney; Right of Endorsement, Etc.  Effective as of the
First Closing, each of the Sellers hereby constitutes and appoints the Buyer and
its successors and assigns the true and lawful attorney of such Seller with full
power of substitution, in the name of the Buyer or the name of such Seller, on
behalf of and for the benefit of the Buyer, (a) to collect all Purchased Assets,
(b) to endorse, without recourse, checks, notes and other instruments in
connection with the operation of the Restaurants and attributable to the
Purchased Assets, (c) to institute and prosecute all proceedings which the Buyer
may deem proper in order to collect, assert or enforce any claim, right or title
in or to the Purchased Assets, (d) to defend and compromise all actions, suits
or proceedings with respect to any of the Purchased Assets and (e) to do all
such reasonable acts and things with respect to the Purchased Assets as the
Buyer may deem advisable; provided, however, that the power of attorney granted
hereby shall not be effective with respect to the Designated Purchased Assets
until the Second Closing.  The Sellers agree that the foregoing powers are
coupled with an interest and shall be irrevocable by the Sellers directly or
indirectly by the dissolution of any of the Sellers or in any other manner.  The
Buyer shall retain for its own account any amounts collected pursuant to the
foregoing powers, and the Sellers shall promptly pay to the Buyer any amounts
received by the Sellers after the applicable Closing with respect to the
Purchased Assets.

9


--------------------------------------------------------------------------------




2.5           Sales Taxes.  The Buyer shall bear and pay, and shall reimburse
the Sellers if the Sellers are held responsible for, any Taxes, documentary
charges, recording fees or charges, fees or expenses that may become payable in
connection with the sale or transfer of the Purchased Assets to the Buyer.

2.6           Allocation of Purchase Price.  At or prior to the First Closing,
the Buyer and the Sellers’ Representative shall mutually agree upon a statement
setting forth the determination of the manner in which the Consideration is to
be allocated among the Purchased Assets and Non-Solicitation Agreements. The
allocation prescribed by such statement shall be conclusive and binding upon the
Parties for all purposes. The Parties shall not file any Tax Return or other
document with, or make any statement or declaration to, any Governmental Entity
that is inconsistent with such allocation.

2.7           Closing Date Purchase Price Adjustment.

(a)           At least 3 Business Days prior to the anticipated First Closing
Date, the Sellers’ Representative shall deliver to Buyer an estimated Closing
Date Balance Sheet of each of the Sellers and an estimate of the Adjustment
Amount as of the anticipated First Closing Date (the “Estimated Adjustment
Amount”), together with such supporting documentation and other data as is
reasonably necessary to substantiate such estimate.  All accounting calculations
and terms shall be in accordance with GAAP and, to the extent not in violation
of GAAP, consistently applied with the Year End Balance Sheet.  Each Seller will
provide Buyer and its representatives with prompt access to such books, records,
employees and auditors of such Seller as Buyer may reasonably request in order
to verify the determination of the Estimated Adjustment Amount.

(b)           The “Adjustment Amount” may be a positive or negative number and
shall mean the amount by which the Aggregate Net Working Capital transferred to
the Buyer at the First Closing is more (i.e. less negative) or less (i.e. more
negative) than ($1,362,476), which is a negative number.  “Aggregate Net Working
Capital” shall mean the sum of the amount of Net Working Capital for each of the
Sellers.  “Net Working Capital” shall mean, with respect to each Seller, (i) the
amount of the Inventory, Till Cash and Prepaid Expenses shown on the Closing
Date Balance Sheet and included in the Purchased Assets, less (ii) the amount of
the accounts payable, accrued expenses, accrued utilities, accrued rent payable,
gift certificates and gift cards included in the Assumed Liabilities.

(c)           If the Estimated Adjustment Amount is negative (that is, the
Aggregate Net Working Capital transferred to the Buyer at the First Closing is
less (i.e. more negative) than ($1,362,476)), the Consideration shall be
decreased dollar for dollar by the absolute value of the Estimated Adjustment
Amount.  If the Estimated Adjustment Amount is positive (that is, the Aggregate
Net Working Capital transferred to the Buyer at the First Closing is more (i.e.
less negative) than ($1,362,476)), there shall be no adjustment to the
Consideration.

(d)           All calculations pursuant to Section 2.7 and 2.8 shall be
determined assuming that all Purchased Assets (including the Designated
Purchased Assets) and all Assumed Liabilities (including the Designated Assumed
Liabilities) are transferred as of the First Closing Date.

2.8           Post-Closing Purchase Price Adjustment.

(a)           As soon as practicable following the First Closing Date (but not
later than 30 days after the First Closing Date), the Sellers’ Representative
shall deliver to the Buyer the final Closing Date Balance Sheet for each Seller,
a determination of the actual Adjustment Amount (the “Actual Adjustment Amount”)
and a determination of the Post-Closing True-Up (as defined below), together
with such supporting documentation and other data as is reasonably necessary to
substantiate such determinations.  All accounting calculations and terms shall
be in accordance with GAAP and, to the extent not in

10


--------------------------------------------------------------------------------




violation of GAAP, consistently applied with the Year End Balance Sheet.  For
purposes of this Section 2.8, the Buyer shall be entitled to have reasonable
access to the books and records and work papers of each of the Sellers and their
representatives used in preparation of the Closing Date Balance Sheets and shall
be entitled to discuss such books and records and work papers with each of the
Sellers, their representatives and those persons responsible for the preparation
thereof.

(b)           The “Post-Closing True-Up” may be a positive or negative number
and shall be an amount equal to the Actual Adjustment Amount less the Estimated
Adjustment Amount.

(c)           If the Post-Closing True-Up is positive, then the Buyer shall
deliver an amount of cash equal to the amount of the Post-Closing True-Up to the
Sellers’ Representative, payable by wire transfer of immediately available U.S.
funds in accordance with the written payment instructions furnished by the
Sellers’ Representative prior to the First Closing Date, provided, however that
no amounts shall be paid by the Buyer pursuant to this provision if the
Estimated Adjustment Amount is positive and provided further, that the amount
paid by the Buyer pursuant to this provision shall not exceed the absolute value
of the Estimated Adjustment Amount.  If the Post-Closing True-Up is negative,
then the Sellers shall deliver an amount of cash equal to the absolute value of
the Post-Closing True-Up to the Buyer, payable by wire transfer of immediately
available U.S. funds in accordance with the written payment instructions
furnished by the Buyer to the Sellers, provided however, that if the Estimated
Adjustment Amount is positive, no amounts shall be paid by the Sellers pursuant
to this provision except to the extent the absolute value of the Post-Closing
True-Up exceeds the Estimated Adjustment Amount.  Any such payment of cash
required pursuant to this Section 2.8 shall be deemed to be an adjustment to the
Purchase Price and shall be made by acknowledgment of the Parties within two
business days after the Closing Date Balance Sheet is deemed final and
conclusive pursuant hereto.

(d)           In the event that the Buyer reasonably disagrees with the any
amounts reflected on the final Closing Date Balance Sheet or the determination
of the Post-Closing True-Up, the Buyer shall so inform the Sellers’
Representative in writing within 15 days of the Buyer’s receipt thereof, such
writing to set forth the objections of the Buyer in reasonable detail.  If the
Sellers’ Representative and the Buyer cannot reach agreement as to any disputed
matter relating to the Post-Closing True-Up within 15 days after notification by
the Buyer to the Sellers’ Representative of a dispute, they shall forthwith
refer the dispute to an independent accounting firm to be agreed upon by the
Buyer and the Sellers’ Representative (the “Independent Accountant”) for
resolution, with the understanding that such Independent Accountant shall
resolve all disputed items within 20 days after such disputed items are referred
to it.  All costs of the review by the Independent Accountant shall be shared
equally by the Buyer and the Sellers’ Representative.  The decision of the
Independent Accountant with respect to all disputed matters relating to the
Post-Closing True-Up shall be deemed final and conclusive and shall be binding
upon the Sellers and the Buyer.  If the Buyer does not object to the Closing
Date Balance Sheet (and the amount of Post-Closing True-Up calculated thereby)
within the 15-day period referred to above, the amount of the Post-Closing
True-Up, as determined by the Closing Date Balance Sheet as so prepared, shall
be deemed final and conclusive and binding upon the Buyer and the Sellers’
Representative.

Article III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

As a material inducement to the Buyer to enter into and perform its obligations
under this Agreement, each Seller severally represents and warrants to the Buyer
as set forth below.

3.1           Organization and Capitalization of the Sellers.  Such Seller is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and is qualified to do business
in every jurisdiction in which the failure to so qualify could have a Material
Adverse Effect.

 

11


--------------------------------------------------------------------------------


 

 Schedule 3.1 sets forth, with respect to such Seller, the type of entity, its
jurisdiction of incorporation or organization, and a list of all states in which
such Seller is qualified to do business.  Also set forth on Schedule 3.1 is a
list of the members or stockholders of such Seller and the current ownership
percentages of each such member or stockholder.  Except as set forth on Schedule
3.1, no other Person has any right to or interest in the outstanding membership
interests or capital stock of such Seller or has any right, contingent or
otherwise, to purchase, acquire or own, directly or indirectly, any membership
interest, stock or any other equity interest in such Seller.

3.2           Authorization of Transaction.  Such Seller has all requisite power
and authority to own and operate its Restaurants and to carry on the operation
of its Restaurants as now conducted.  Such Seller has all requisite power and
authority to execute and deliver each Document to which it is a party and any
and all instruments necessary or appropriate in order to effectuate fully the
terms and conditions of each such Document and all related transactions and to
perform its obligations under each such Document.  Each Document to which such
Seller is a party has been duly and validly authorized by all necessary action
(corporate, limited liability company or otherwise) on the part of such Seller,
and each Document to which such Seller is a party has been duly executed and
delivered by such Seller, and constitutes the valid and legally binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms and conditions, subject to applicable bankruptcy, insolvency and
similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles, the discretion of courts in granting equitable
remedies and matters of public policy.

3.3           Non-contravention.  Except as set forth on Schedule 3.3(a),
neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated by the Documents by such Seller,
shall (a) violate any Law to which such Seller, its Restaurants or the Purchased
Assets being transferred by such Seller is subject, (b) violate any provision of
the Fundamental Documents of such Seller, (c) violate any provision of any
Permit, including any Liquor License, (d) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any of
the Contracts or any contract, agreement, instrument or other document to which
such Seller is a party or (e) result in the imposition of any Lien upon any of
the Purchased Assets.  Except as set forth on Schedule 3.3(b), such Seller is
not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Entity or any consent or
approval of any other Person in order for such Seller to consummate the
transactions contemplated by the Documents.

3.4           Subsidiaries.  Such Seller does not own, directly or indirectly,
any stock, partnership or joint venture interest in, or any security or
ownership interest issued by, any other Person, except, in the case of South
Sound, the membership units in Citation Aviation, LLC.

3.5           Financial Statements.

(a)           Schedule 3.5(a) contains the following financial statements
(collectively, the “Financial Statements”):

(i)            the reviewed balance sheets of such Seller at December 26, 2004
and December 25, 2005 (the December 25, 2005 balance sheet being referred to
herein as the “Year End Balance Sheet”) and the related reviewed consolidated
statements of operations, members’ or stockholders’ equity and cash flows, for
the fiscal years ended December 26, 2004 and December 25, 2005 (the latter,
referred to as the “Most Recent Fiscal Year”); and

(ii)           the unaudited Balance Sheet of such Seller as of June 11, 2006
(the “Latest Balance Sheet”) and the related unaudited statements of operations,
members’ or stockholders’ equity and

12


--------------------------------------------------------------------------------




cash flows, for the 24 week period ended June 11, 2006 (together with the Latest
Balance Sheet, the “Latest Financial Statements”).

(b)           Except as set forth in detail on Schedule 3.5(b), the Financial
Statements of such Seller (including the notes thereto, if audited) fairly
present in all material respects such Seller’s financial condition, results of
operations, retained earnings and changes in cash flow as of the dates thereof
and for the periods indicated thereon and have been prepared in accordance with
GAAP (with the exception of deferred rent) consistently applied throughout the
periods covered thereby, subject, in the case of the Latest Financial
Statements, to the lack of footnotes.  Such Seller has never received an
independent audit opinion with respect to the Financial Statements.

3.6           Events Subsequent to December 25, 2005.  Except as set forth on
Schedule 3.6, since December 25, 2005, (i) such Seller has operated its
Restaurants in the ordinary course consistent with past practice, (ii) such
Seller and its Restaurants, individually or in the aggregate, have not suffered
any Material Adverse Change, and:

(a)           such Seller has not accelerated, terminated, modified or amended
any agreement, contract, document, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving the payment of $25,000 or
more or which is otherwise material to such Seller or any of its Restaurants
and, to the Knowledge of such Seller, no party to the foregoing has or intends
to take any such action;

(b)           such Seller has not experienced any damage, destruction or loss
(whether or not covered by insurance) material to any of its assets or property;

(c)           such Seller has not declared, set aside, increased or paid any
dividend, or declared or made any distribution on, or directly or indirectly
redeemed, purchased or otherwise acquired, any of its capital stock or
membership interests;

(d)           such Seller has not entered into or amended any employment or
severance contract with any Person employed by its Restaurants or increased the
rate of compensation for or paid any bonuses to any of any its officers or
employees;

(e)           such Seller has not paid any fee, interest, royalty or any other
payment of any kind to any Affiliate thereof;

(f)            such Seller has not incurred any indebtedness for borrowed money,
or guaranteed any such indebtedness of another Person, entered into any
agreement to maintain any financial condition of another Person or entered into
any arrangement having the economic effect of any of the foregoing, or made any
loans, advances or capital contributions to, or investments in, any other
Person;

(g)           such Seller has not mortgaged, pledged or otherwise encumbered any
Purchased Asset;

(h)           such Seller has not sold, leased, licensed, transferred, assigned
or otherwise disposed of any of its assets, tangible or intangible, other than
in the ordinary course of business to a Person who is not an Affiliate of such
Seller;

(i)            such Seller has not made or agreed to make any capital
expenditure, other than those in the ordinary course of business and consistent
with past practices out of available cash;

13


--------------------------------------------------------------------------------




(j)            such Seller has not made any acquisition of assets other than
acquisitions of inventory, supplies and equipment in the ordinary course of
business;

(k)           such Seller has not delayed or postponed the payment of accounts
payable or other Liabilities outside the ordinary course of business;

(l)            such Seller has not commenced, cancelled, compromised, waived,
released or settled any right, claim or Proceeding (or series of related rights,
claims or Proceedings);

(m)          such Seller has not granted any license or sublicense of any rights
under or with respect to any of such Seller’s Intellectual Property;

(n)           such Seller has not made or pledged to make any charitable
contribution, capital contribution or loan outside the ordinary course of
business;

(o)           none of such Seller’s Restaurants have suffered the termination,
suspension or revocation of any Liquor License or Permit necessary for the
operations of such Restaurant;

(p)           such Seller has not materially decreased the weekly average
inventory of its Restaurants or Till Cash in its Restaurants; and

(q)           such Seller has not committed to do any of the foregoing, and, to
such Seller’s Knowledge, no Affiliate of such Seller has done or committed to
any of the foregoing with respect to such Seller or its Restaurants.

3.7           Absence of Undisclosed Liabilities.  Such Seller has no
Liabilities, except for (a) Liabilities reflected on the face of the liabilities
section of such Seller’s Latest Balance Sheet, (b) Liabilities under agreements,
contracts, commitments, licenses or leases which have arisen since December 25,
2005 in the ordinary course of business, or (c) Liabilities set forth on
Schedule 3.7.

3.8           Legal Compliance.

(a)           In connection with the operation of the Business, such Seller has
materially complied and is in material compliance with, and each of its
Restaurants has materially complied and is in material compliance with, all
applicable Laws, Environmental and Safety Requirements, Orders and Permits, and
no Proceeding is pending or, to the Knowledge of such Seller, threatened,
alleging any failure to so comply.  Schedule 3.8(a) sets forth a list of all
Permits, including Liquor Licenses, under which such Seller is operating or
bound.  Such Permits (i) constitute all Permits used or required in the conduct
of the Business as presently conducted, (ii) are in full force and effect and
(iii) are not subject to any pending or, to the Knowledge of such Seller,
threatened Proceeding seeking their revocation or limitation.

(b)           Except as set forth on Schedule 3.8(b), during such Seller’s
operation of its Restaurants, no such Restaurant has received a citation,
warning, or reprimand for, or otherwise been notified of, any violation of any
Law governing alcoholic beverages or any Environmental and Safety Requirements
or similar municipal, state or federal Law.  To the Knowledge of such Seller,
during its operation of its Restaurants, such Seller has not served any food or
foodstuff which is claimed to have caused any illness or injury to the consumer
thereof which would reasonably be expected to have a Material Adverse Effect.

14


--------------------------------------------------------------------------------




3.9           Title to Properties.

(a)           Except as set forth on Schedule 3.9(a), (i) such Seller owns good
and marketable title, free and clear of all Liens (other than Permitted Liens),
to all of its Purchased Assets, and (ii) with the exception of the Excluded
Assets, such Purchased Assets include all assets, properties and interests in
properties presently used by and necessary for such Seller’s conduct of its
Business in the ordinary course.

(b)           The facilities, equipment and other tangible assets included in
such Seller’s Purchased Assets are in good condition and repair (subject to
routine maintenance and repair for similar assets of like age), fit for their
particular purpose, and are usable in the ordinary course of such Seller’s
Business.  Such Seller owns or leases under valid leases all equipment and other
tangible assets necessary for the operation of its Restaurants as conducted as
of the date hereof and as of the date of the Latest Balance Sheet.

(c)           Schedule 3.9(c) sets forth a true and complete listing of the
fixed assets included in such Seller’s Purchased Assets, separated by
Restaurant.  Except as set forth on Schedule 3.9(c), the fixed assets of such
Seller are in normal operating condition (subject to routine maintenance and
repair for similar assets of like age), to such Seller’s Knowledge no major
repairs are necessary concerning the fixed assets, and the fixed assets comply
in all material respects with applicable Laws and Environmental and Safety
Requirements.

(d)           Such Seller does not own any fee interest in real property.

(e)           Schedule 3.9(e) contains a complete and accurate list of all real
property leased by such Seller (the “Leased Real Property”), separated by
Restaurant location, listing the street address of such property, as well as all
buildings and other structures and material improvements located on such Leased
Real Property, the name and address of the lessor and any requirement of consent
of the lessor to assignment, if any, and a description of uses of and facilities
on such Leased Real Property.  The Leased Real Property constitutes all real
properties used or occupied by such Seller in connection with the Business. 
With respect to the Leased Real Property, such Seller is the owner and holder of
all of the leasehold estates purported to be granted by such lease, and each
lease is in full force and effect and constitutes a valid and binding obligation
of such Seller.  Such Seller has delivered to the Buyer true and complete copies
of all leases to which it is a party and referred to in Schedule 3.9(e) (the
“Real Property Leases”).  In addition, except as set forth in Schedule 3.9(e):

(i)            such Seller has not entered into any subleases with respect to
the Real Property Leases;

(ii)           the security deposit for each of such Seller’s Real Property
Leases is in the form of cash and, to such Seller’s Knowledge, being held,
without deduction, by the landlord under such Real Property Lease;

(iii)          rent under each of such Seller’s Real Property Leases has been
paid through the most current month due, and no rent is being held by the
landlord thereunder more than one month in advance;

(iv)          no default, or events which with the passage of time or giving of
notice would constitute a default, exists under any of such Seller’s Real
Property Leases;

15


--------------------------------------------------------------------------------




(v)           all improvements required to be made by the landlord under such
Seller’s Real Property Leases have been made, and such Seller has accepted
possession of the Leased Real Property;

(vi)          no brokerage fees or commissions are outstanding with respect to
such Seller’s Leased Real Property;

(vii)         such Seller has received no written notice of a violation of law
with respect its Leased Real Property, including, without limitation, the
Americans with Disabilities Act;

(viii)        such Seller has received no written notice from any party
objecting to such Seller’s current use of the Leased Real Property;

(ix)           such Seller has not waived, orally or in writing, any provisions
of its Real Property Leases; and

(x)            there are no current obligations of such Seller to repair or
improve any of its Leased Real Property and no obligations of such Seller that
may require any repair or improvement to any of its Leased Real Property upon
transfer, assignment or sale of its Restaurant or any interest in its Leased
Real Property.

(f)            With respect to such Seller’s Leased Real Property, except as set
forth in Schedule 3.9(f):

(i)            such Seller has not received written notice that any portion
thereof is subject to any pending condemnation Proceeding by any public or
quasi-public authority and, to the Knowledge of such Seller, there is no
threatened condemnation Proceeding with respect thereto;

(ii)           no notice of any increase in the assessed valuation of such
Leased Real Property and no notice of any contemplated special assessment has
been received by such Seller and, to the Knowledge of such Seller, there is no
threatened increase in the assessed valuation or special assessment pertaining
to such Leased Real Property;

(iii)          there are no leases or other agreements, written or oral, to
which such Seller is a party, granting to any party or parties (other than a
Seller) the right of use or occupancy of any portion of any parcel of such
Leased Real Property;

(iv)          other than the Sellers, there are no parties in possession of any
of such Leased Real Property;

(v)           there have been no discussions or correspondence with the
respective landlords of such Leased Real Property concerning renewal terms
therefor of which the Buyer has not been notified; and

(vi)          the physical condition of such Leased Real Property is sufficient
to permit the continued operation of such Seller’s Restaurants as presently
conducted subject to the provision of usual and customary maintenance and repair
performed in the ordinary course with respect to similar properties of like age
and construction.

3.10         Inventory.  Such Seller’s Inventory is saleable or usable in the
ordinary course of business for its intended use by such Seller and, subject to
any reserves set forth on such Seller’s Latest Balance Sheet, none of such
Inventory is obsolete, damaged, or defective.

16


--------------------------------------------------------------------------------




3.11         Royalty Payments and other Franchise Matters.  Such Seller has
performed in all material respects all obligations required to be performed by
such Seller pursuant to its Franchise Agreements and is not in default under or
in breach of any such Franchise Agreement.  No event has occurred which with the
passage of time or the giving of notice or both would result in such Seller’s
material default of or breach under any such Franchise Agreement.

3.12         Tax Matters.  Except as set forth on Schedule 3.12, such Seller
(A) has timely paid all Taxes required to be paid by it through the date hereof
(including any Taxes shown due on any Tax Return) and (B) has filed or caused to
be filed in a timely manner (within any applicable extension periods) all Tax
Returns required to be filed by it with the appropriate Governmental Entities in
all jurisdictions in which such Tax Returns are required to be filed, and all
such Tax Returns are true and complete.  Except as set forth in Schedule 3.12,
(i) there are no Liens for Taxes on such Seller’s Purchased Assets other than
Permitted Liens, and such Seller has not been notified by the Internal Revenue
Service or any other taxing authority that any issues have been raised (and are
currently pending) by the Internal Revenue Service or any other taxing authority
in connection with any Tax Return of such Seller, and no waivers of statutes of
limitations have been given or requested with respect to such Seller; (ii) there
are no pending Tax audits of any Tax Returns of such Seller; (iii) to such
Seller’s Knowledge, no unresolved deficiencies or additions to Taxes have been
proposed, asserted or assessed against such Seller; (iv) such Seller has made
full and adequate provision (x) on its Latest Balance Sheet for all Taxes
payable by it for all periods prior to the date of the Latest Balance Sheet and
(y) on its books for all Taxes payable by it for all periods beginning on or
after the date of its Latest Balance Sheet; (v) such Seller has not and will not
incur any Tax Liability from and after the date of its Latest Balance Sheet
other than Taxes incurred in the ordinary course of business and consistent with
previous years; (vi) such Seller has complied in all material respects with all
applicable Laws relating to the collection or withholding of Taxes (such as
sales Taxes or withholding of Taxes from the wages of employees), and such
Seller is not liable for any Taxes for failure to comply with such Laws;
(vii) such Seller is not now and has not been a party to any Tax sharing
agreement; (viii) none of such Seller’s Assumed Liabilities includes an
obligation to make (or possibly make) any payments that will be non-deductible
under, or would otherwise constitute a “parachute payment” within the meaning
of, Section 280G of the Code (or any corresponding provision of state, local or
foreign income Tax law); (ix) such Seller has not agreed to and is not required
to make any adjustments pursuant to Section 481 of the Code, and the Internal
Revenue Service has not proposed to such Seller any such adjustments or changes
in such Seller’s accounting methods; (x) such Seller does not have any liability
for the Taxes of any other Person under any provision of applicable law or
regulation, by contract, as transferee or successor, or otherwise; (xi) upon
consummation of the transactions contemplated by the Documents, none of such
Seller’s Purchased Assets will be subject to the “anti-churning” rules of Code
Section 197(f)(9); and (xii) such Seller is not a “foreign person” for purposes
of Code Section 1445.

3.13         Intellectual Property.

(a)           Schedule 3.13(a) identifies (i) all Intellectual Property used by
such Seller in connection with its Business (other than Excluded Assets),
(ii) each license, agreement or other permission which such Seller or any of its
Affiliates has granted to any third party with respect to such Intellectual
Property, and (iii) each item of Intellectual Property that any third party owns
and that such Seller uses in connection with the operation of its Restaurants
pursuant to license, sublicense, agreement or permission (clauses (ii) and (iii)
are collectively referred to as “Licensed Intellectual Property”).

(b)           Except as set forth on Schedule 3.13(b),

(i)            Neither such Seller nor, to such Seller’s Knowledge, any of its
Affiliates has interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual

17


--------------------------------------------------------------------------------




Property rights of third parties or committed any acts of unfair competition,
and neither such Seller nor, to such Seller’s Knowledge, any of its Affiliates
has received any charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation, conflict or act of unfair
competition;

(ii)           Such Seller owns, has the right to use, sell, license and dispose
of, and has the right to bring actions for the infringement of, and, where
necessary, has made timely and proper application for, all Intellectual Property
(other than the Licensed Intellectual Property) necessary or required for the
operation of such Seller’s Restaurants as currently conducted and, to the
Knowledge of such Seller, such rights to use, sell, license, dispose of and
bring actions are exclusive with respect to such Intellectual Property;

(iii)          there are no royalties, honoraria, fees or other payments payable
by such Seller or its Affiliates to any Person by reason of the ownership, use,
license, sale or disposition of such Intellectual Property;

(iv)          no activity, service or procedure currently conducted by such
Seller or its Affiliates violates any agreement governing the use of Licensed
Intellectual Property;

(v)           such Seller has taken reasonable and practicable steps (including,
without limitation, entering into confidentiality and nondisclosure agreements
with its officers, managers, directors, employees, and consultants with access
to or knowledge of the Intellectual Property) designed to safeguard and maintain
the secrecy and confidentiality of, and its proprietary rights in, all
Intellectual Property;

(vi)          neither such Seller nor any of its Affiliates has sent to any
third party in the past five years or otherwise communicated to another Person
any charge, complaint, claim, demand or notice asserting infringement or
misappropriation of, or other conflict with, any Intellectual Property right of
such Seller by such other Person or any acts of unfair competition by such other
Person, nor, to the Knowledge of such Seller, is any such infringement,
misappropriation, conflict or act of unfair competition occurring or threatened;
and

(vii)         to the Knowledge of such Seller, its consummation of the
transactions contemplated by the Documents will not adversely impact any of the
Intellectual Property utilized in the operation of the Restaurants.

3.14         Contracts and Capital Leases.

(a)           Schedule 3.14(a) is a complete and accurate list of all written
and oral contracts, agreements, commitments, understandings or arrangements
naming such Seller or “Great Western Dining” as a party, other than the
Franchise Agreement, involving the payment or receipt of $25,000 or more in any
twelve-month period (the “Contracts”).  Each Contract to which such Seller is a
party is valid and enforceable against such Seller and, to the Knowledge of such
Seller, the other parties thereto.  Except as specifically disclosed in
Schedule 3.14, such Seller has performed in all material respects all
obligations required to be performed by it and is not in default under or in
breach of nor in receipt of any claim of default or breach under any such
Contract; and no event has occurred which with the passage of time or the giving
of notice or both would result in such Seller’s default or breach under any such
Contract.  To the Knowledge of such Seller, no other party to any such Contract
is in default under or in breach of such document.  Such Seller has supplied the
Buyer with a true, correct and complete copy of each of the Contracts and other
agreements listed on Schedule 3.14(a) or (c) to which such Seller is a

18


--------------------------------------------------------------------------------




party, together with all amendments, waivers or other changes thereto, and a
complete description of all oral agreements to which such Seller is a party.

(b)           Schedule 3.14(b) is a complete and accurate list of all leases of
capital equipment that, in accordance with GAAP, are required to be capitalized
on the Financial Statements (the “Capital Leases”).

(c)           Except as set forth on Schedule 3.14(a) and (b), such Seller is
not a party to any written or oral:

(i)            contract for the employment of any officer, employee, or other
Person providing services to such Seller’s Restaurant on a full-time, part-time,
consulting or other basis;

(ii)           instrument, agreement or indenture relating to Funded
Indebtedness or to mortgaging, pledging or otherwise subjecting such Seller’s
assets to Lien;

(iii)          guarantee of any obligation of a Seller for borrowed money or
otherwise;

(iv)          agreement with respect to the lending or investing of funds by
such Seller;

(v)           lease or agreement (other than the Real Property leases) under
which such Seller is the lessee of or the holder or operator of any real or
personal property owned by any other party;

(vi)          lease or agreement under which such Seller is the lessor of or
permits any third party to hold or operate any real or personal property owned
or controlled by such Seller;

(vii)         assignment, license or agreement with respect to any form of
intangible property of such Seller, including, without limitation, any
Intellectual Property or confidential information;

(viii)        contract or group of related contracts with the same party for the
purchase or sale of products or services for use in such Seller’s Restaurants;

(ix)           contract containing bonding, insurance or other similar
requirements relating to the operation of such Seller’s Restaurants;  or

(x)            contract with any Affiliate of such Seller relating to the
operation of such Seller’s Restaurants.

3.15         Insurance.  Schedule 3.15 lists and briefly describes each
insurance policy, self insurance arrangement and bonding arrangement maintained
by such Seller with respect to the properties, assets and business of its
Restaurants (including, without limitation, any bonding arrangement required
under any contract or applicable Law), and all currently pending claims
thereunder.  All of such Seller’s insurance policies and bonding arrangements
are in full force and effect, and such Seller is not in default with respect to
its obligations under any of such insurance policies or bonding arrangements. 
Such Seller has not received any notification of cancellation or modification of
any of such insurance policies or bonding arrangements and does not have any
claim outstanding which could be expected to cause a material increase in such
Seller’s insurance rates.  To the Knowledge of such Seller, there are no facts
or circumstances which exist that might relieve any insurer under such insurance
policies or bonding arrangements of its obligations to satisfy in full all
claims thereunder.  Such Seller maintains insurance coverage of a type and
amount customary for entities of similar size engaged in similar lines of
business.

19


--------------------------------------------------------------------------------




3.16         Litigation.  Except as set forth on Schedule 3.16, there are no
Proceedings pending or, to the Knowledge of such Seller, threatened against such
Seller which relate to or could affect the operations or financial results of
its Restaurants and, to the Knowledge of such Seller, there is no Basis for any
of the foregoing.  Schedule 3.16 also sets forth all Proceedings (or threatened
Proceedings known to Seller) involving such Seller during the last five years
which (i) alleged serious criminal conduct by such Seller, (ii) resulted in such
Seller paying or receiving an amount in excess of $15,000 in connection with the
adjudication or compromise of any Proceeding related to the operation of a
Restaurants or (iii) had a Material Adverse Effect on such Seller.

3.17         Employees.

(a)           Schedule 3.17(a) lists all current employees at such Seller’s
Restaurants whose annual compensation for 2005 exceeded or whose annual
compensation for 2006 is expected to exceed $100,000, their permanent
classifications (if applicable), their current hourly rates of compensation or
base salaries (as applicable), their total 2005 compensation and 2006
compensation through June 11, 2006, the commencement date of their employment,
and accrued bonus, accrued sick leave and accrued vacation benefits as of such
Seller’s Latest  Balance Sheet Date.  In addition, to the extent any current
employees of such Seller are on leaves of absence, Schedule 3.17(a) indicates
the nature of such leave of absence and each such employee’s anticipated date of
return to active employment.  No executive, key employee or group of employees
of such Seller listed on Schedule 3.17(a) has indicated any plans to
(i) terminate employment (other than immediately after the First Closing in
order to accept employment with the Buyer) or (ii) not accept employment with
the Buyer immediately after the First Closing.  To such Seller’s Knowledge, such
Seller has complied with all Laws relating to the hiring of employees and the
employment of labor, including provisions thereof relating to immigration and
citizenship (including proper completion and processing of Forms I-9 for all
employees), wages, hours, equal opportunity, work safety, working conditions,
employment of minors, collective bargaining and the payment of social security
and other Taxes.  Such Seller has confirmed with the Social Security
Administration that each current employee possesses a valid social security
number and that the name, gender and birth date associated with such social
security number match the information provided by the employee.  To the
Knowledge of such Seller, there are no material labor relations problems with
respect to its Restaurants (including, without limitation, any union
organization activities, threatened or actual strikes or work stoppages or
material grievances).  To the Knowledge of such Seller, there has been no
criminal activity or the prior conviction, indictment, guilty plea or plea of
nolo contendere on the part of any of its Restaurants’ employees or any other
actual or alleged activity or actions of any such employees that could
reasonably be expected to disqualify any such employee or such Seller from
providing services to any current or potential customers.

(b)           Except as set forth on Schedule 3.17(b), (i) such Seller is not
delinquent in payments to any of the employees at its Restaurants for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to date or amounts required to be reimbursed to such
employees, and upon termination of the employment of any such employees, neither
the Buyer nor such Seller will by reason of anything done prior to the First
Closing be liable to any of such employees for severance pay or any other
payments, (ii) there is no employment or wage and hour claim pending or, to the
Knowledge of such Seller, threatened against or involving its Restaurants, (iii)
there is no claim with the U.S. Equal Employment Opportunity Commission or
similar Governmental Entity pending or, to the Knowledge of such Seller,
threatened against or involving its Restaurants, (iv) there is no unfair labor
practice complaint against such Seller pending before the National Labor
Relations Board or any other Governmental Entity relating to labor practices at
its Restaurants, (v) there is no labor strike, material dispute, slowdown or
stoppage actually pending or, to the Knowledge of such Seller, threatened
against or involving its Restaurants, (vi) no labor union currently represents
the employees of such Seller’s Restaurants, (vii) to the Knowledge of such
Seller, no labor union has taken any action with respect to

20


--------------------------------------------------------------------------------




organizing the employees of its Restaurants, and (vii) neither any grievance
that might result in a Material Adverse Effect nor any arbitration proceeding
arising out of or under collective bargaining agreements is pending and no claim
thereto has been asserted against such Seller.  Such Seller is not a party to or
bound by any collective bargaining agreement, union contract or similar
agreement.

(c)           Except as set forth on Schedule 3.17(c), neither the execution and
delivery of this Agreement by such Seller, nor such Seller’s consummation of the
Transactions contemplated hereby will (i) result in any payment (including,
without limitation, severance, unemployment compensation, golden parachute,
bonus or otherwise) becoming due to any director, manager or employee of such
Seller, under any Plan or otherwise, other than the Retention Bonuses that Buyer
is hereby assuming; (ii) increase any benefits otherwise payable under any Plan
or otherwise; or (iii) result in the acceleration of the time of payment or
vesting of any such benefits.

(d)           No valid claim may be asserted by any third party against such
Seller or any of the Designated Persons (as hereinafter defined) with respect to
(i) the employment by, or association with such Seller’s Restaurants of any of
the present officers or employees of or consultants to such Seller (said
officers, employees and/or consultants being hereinafter collectively referred
to as the “Designated Persons”) or (ii) the use, in connection with the
Restaurants, by any of the Designated Persons of any information which such
Seller or any of the Designated Persons is prohibited from using, in each case
under any prior agreements, arrangements or other preexisting set of facts,
including, without limitation, any such agreement or arrangement between any of
the Designated Persons, or any legal or equitable considerations applicable to,
among other things, unfair competition, trade secrets or proprietary
information.

3.18         Employee Benefits.

(a)           Employee Benefit Plans.  Schedule 3.18(a) sets forth a true and
complete list of all of such Seller’s Employee Benefit Plans (as used in this
Section 3.18, the “Plans”) (i) that cover any present or former employees of its
Restaurants (A) that are or ever were maintained, sponsored or contributed to by
such Seller or (B) with respect to which such Seller is, ever was or could be
obligated to contribute or has any Liability or potential Liability, whether
direct or indirect or (ii) with respect to which such Seller has any Liability
or potential Liability on account of the maintenance or sponsorship thereof or
contribution thereto by any present or former ERISA Affiliate of such Seller.

(b)           Administration and Compliance of the Plans.  Except as set forth
on Schedule 3.18(b), with respect to each Plan of such Seller:

(i)            all required, declared or discretionary (in accordance with
historical practices) payments, premiums, contributions, reimbursements or
accruals for all periods ending prior to or as of the First Closing Date have
been made or properly accrued on such Seller’s Latest Balance Sheet or, with
respect to accruals properly made after the date of its Latest Balance Sheet, on
the books and records of such Seller;

(ii)           there is no unfunded Liability relating to such Plan which is not
reflected on the Latest Balance Sheet of such Seller or, with respect to
accruals properly made after the date of the Latest Balance Sheet, on the books
and records of such Seller;

(iii)          such Seller has timely deposited all amounts withheld from
employees for pension, welfare or other benefits into the appropriate trusts or
accounts, and no contribution, premium payment or other payment has been or will
be made in support of the Plan that is in excess of the allowable deduction for
federal income Tax purposes for the year with respect to which the contribution

21


--------------------------------------------------------------------------------




was made or will be made (whether under Section 162, Section 280G, Section 404,
Section 419, Section 419A of the Code or otherwise);

(iv)          there have been no material violations of ERISA or other
applicable Law, including, but not limited to, rules and regulations promulgated
by the Department of Labor, the Pension Benefit Guaranty Corporation, and the
Department of Treasury, in the Plan’s administration;

(v)           there have been no transactions prohibited by Section 406 of ERISA
or Section 4975 of the Code; no fiduciary (as defined in Section 3(21) of ERISA)
has any Liability for breach of fiduciary duty or any other failure to act or
comply in connection with the administration of the Plan or investment of Plan
assets;

(vi)          no claim, action, suit, proceeding, hearing or investigation with
respect to the administration of the Plan or the investment of Plan assets
(other than routine claims for benefits) is pending or, to the Knowledge of such
Seller, threatened; and to the Knowledge of such Seller, there is no Basis for
any such action, suit, proceeding, hearing, or investigation;

(vii)         such Plan is not currently under examination or audit by the
Department of Labor, the Internal Revenue Service, or any other Governmental
Entity, no matter is pending before the Internal Revenue Service with respect to
such Plan under the Internal Revenue Service Employee Plans Compliance
Resolution System Voluntary Correction Program or Audit Closing Agreement
Program, and with respect to such Plan, such Seller has no liability (either
directly or as a result of indemnification) for (and the transactions
contemplated by this Agreement will not cause any liability for):  (A) any
excise Taxes under Section 4971 through Section 4980B, Section 4999, Section
5000 or any other Section of the Code, (B) any penalty under Section 502(i),
Section 502(l), Part 6 of Title I or any other provision of ERISA or (C) any
excise Taxes, penalties, damages or equitable relief as a result of any
prohibited transaction, breach of fiduciary duty or other violation under ERISA
or any other applicable Law;

(viii)        such Seller has classified all individuals (including but not
limited to independent contractors and leased employees) appropriately under its
Plan; if any individuals have not been appropriately classified under such Plan
or if such Seller’s classification is later determined to be erroneous or is
retroactively revised, such error in classification will not cause such Seller
or the affected Plan to incur any liability, loss or damage;

(ix)           if the Plan is intended to be “qualified,” within the meaning of
Section 401(a) of the Code, the Plan is either (A) a prototype plan entitled to
rely on the opinion letter issued by the Internal Revenue Service as to the
qualified status of such Plan under Section 401(a) of the Code to the extent
provided in Revenue Procedure 2005-16 or (B) has been determined by the Internal
Revenue Service to be so qualified and the related trusts are exempt from Tax
under Section 501(a) of the Code, and nothing has occurred that has or could
reasonably be expected to adversely affect such reliance, qualification or
exemption;

(x)            if the Plan is a “nonqualified deferred compensation plan” (as
defined in Section 409A(d)(1) of the Code): (A) it has been operated since
January 1, 2005 in good faith compliance with Section 409A of the Code, IRS
Notice 2005-1, and the proposed regulations under Section 409A of the Code; (B)
it has not been materially modified (as determined under the proposed
regulations) after October 3, 2004, if it was in effect prior to January 1,
2005; (C) no event has occurred in relation to such Plan that would be treated
by Section 409A(b) of the Code as a transfer of property for purposes of Section
83 of the Code; and (D) no stock option, equity unit option, or stock
appreciation right granted under the Plan has an exercise price or measurement
floor that has been or may be less than the fair market value of the underlying
stock or equity units (as the case may be) as of the date such option or

22


--------------------------------------------------------------------------------




stock appreciation right was granted or has any feature for the deferral of
compensation other than the deferral of recognition of income until the later of
exercise or disposition of such option or stock appreciation right;

(xi)           if the Plan is a “group health plan” within the meaning of
Section 5000 of the Code, the Plan has been maintained in compliance with
Section 4980B of the Code and Title I, Part 6 of ERISA (collectively, “COBRA”)
and no tax payable on account of Section 4980B of the Code has been or is
expected to be incurred;

(xii)          except as may be required under Laws of general application, the
Plan does not obligate such Seller to provide any employee or former employee,
or their spouses, family members or beneficiaries, any post-employment or
post-retirement health or life insurance, accident or other “welfare-type”
benefits;

(xiii)         such Seller has provided the Buyer with true and complete copies,
to the extent applicable, of all documents pursuant to which the Plan is
maintained and administered, the most recent summary plan description, the four
most recent annual reports (Form 5500 and attachments) and financial statements
attached thereto, and all governmental rulings, determinations, and opinions
(and pending requests therefor) issued to the Plan or on which the Plan relies;
and

(xiv)        all reports and filings with Governmental Entities (including the
Department of Labor, the IRS and the SEC) required in connection with the Plan
have been timely made, and all disclosures and notices required by Law or Plan
provisions to be given to participants and beneficiaries in connection with each
Plan have been properly and timely made.

(c)           Multiemployer Plans, Etc.  Neither such Seller nor any of its
ERISA Affiliates are or have ever maintained or been obligated to contribute to
a Multiple Employer Plan, a Multiemployer Plan, a Defined Benefit Pension Plan
or a Plan subject to the minimum funding standards under Section 302 of ERISA or
Section 412 of the Code.

(d)           Effect of the Agreement.  The consummation of the transactions
contemplated by this Agreement will not (i) cause such Plan to increase benefits
payable to any participant or beneficiary, (ii) entitle any current or former
employee of such Seller to severance pay, unemployment compensation or any other
payment, benefit or award or (iii) accelerate or modify the time of payment or
vesting.

3.19         Environment and Safety.

(a)           Except as set forth in Schedule 3.19, such Seller has complied and
is in compliance with all Environmental and Safety Requirements (including
without limitation all permits, licenses and other authorizations that may be
required thereunder) for the occupation of its Leased Real Property and the
operation of its Restaurants or otherwise related to its Leased Real Property or
the operations of its Restaurants.  Such Seller has accurately prepared and
timely filed with the appropriate Governmental Entities all reports,
notifications and filings required pursuant to Environmental and Safety
Requirements affecting its Leased Real Property or Restaurants.  With respect to
such Leased Real Property and Restaurants, such Seller has not received any
notice of any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand or notice against it alleging any violation of, any
liability (contingent or otherwise) or any corrective or remedial obligation
under any Environmental and Safety Requirements or involving any of its current
or past operations or any Leased Real Property used by such Seller.  With
respect to such Leased Real Property and Restaurants, such Seller has not
expressly or, to such Seller’s Knowledge, by operation of law, assumed,
undertaken or become subject to any Liability of any other Person under any
Environmental and Safety Requirements.  To such Seller’s Knowledge, none of the

23


--------------------------------------------------------------------------------




following currently exists, has existed during such Seller’s occupancy of, or
has ever existed at the Leased Real Property:  (i) underground storage tanks,
(ii) asbestos-containing material in any form or condition, (iii) materials or
equipment containing polychlorinated biphenyls or (iv) landfills, surface
impoundments or disposal areas.  No Environmental Lien has attached to any
Leased Real Property.  Such Seller has not been notified that it is potentially
responsible or liable under or received any requests for information or other
correspondence concerning its Leased Real Property or Restaurants under CERCLA
or any similar law.  Regarding the Leased Real Property or the Restaurants, such
Seller has not entered into or received any Orders pursuant to Environmental and
Safety Requirements and under which there are continuing obligations.

(b)           Neither such Seller nor, to its Knowledge, any previous owner or
operator of the Leased Real Property, has treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to Liabilities pursuant to CERCLA, SWDA or any other Environmental and
Safety Requirement, including any Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damage or
attorney fees, or any investigative, corrective or remedial obligations.  The
transactions contemplated by this Agreement do not impose upon such Seller any
obligations under any Environmental and Safety Requirements for site
investigation or cleanup, or notification to any Governmental Entities or third
parties.  No known past or present facts, events or conditions relating to the
Leased Real Property or the Restaurants of such Seller would prevent compliance
by such Seller or the Buyer with, or give rise to any Liability or
investigatory, corrective or remedial obligation of the Buyer with respect to,
Environmental and Safety Requirements, including, without limitation, any
Liability related to environmental contamination or violations of health and
safety requirements.

(c)           Such Seller has provided the Buyer with true, correct, and
complete copies of all environmental reports and studies in the possession,
custody or control of such Seller with respect to the operation of its
Restaurants or any of its Leased Real Property and, to the Knowledge of such
Seller, there are no other environmental reports or studies with respect
thereto.

3.20         Suppliers.  Schedule 3.20 lists the ten largest suppliers of
materials, products or services to the Sellers, taken as a whole, during the
12-month period ended December 25, 2005.  Except as set forth on Schedule 3.20,
no such supplier has terminated or significantly reduced its business such
Seller in the last 12 months.  Such Seller has not received any notice and does
not otherwise have any reason to believe that any of the suppliers listed in
Schedule 3.20 intends to terminate or reduce its business with such Seller.

3.21         Accounts and Notes Payable.  There are no accounts or notes payable
in connection with the operation of such Seller’s Restaurants that have not been
paid within 30 days of the invoice date.

3.22         Regulatory Compliance.  Except as set forth on Schedule 3.22, since
the commencement of operation of such Seller’s Restaurants, no Governmental
Entity regulating such Restaurants has commenced, or to the Knowledge of such
Seller, threatened to commence, any investigation or proceeding relating to the
operation of such Restaurants, and such Seller has not been responsible for,
subject to, become aware or otherwise been notified of, and does not now have
any Liability (and to the Knowledge of such Seller there is no Basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it giving rise to any Liability), arising out
of any injury to individuals, animals or property as a result of or in
connection with any of the services performed by such Seller or any food or
beverage sold at such Restaurants.

 

24


--------------------------------------------------------------------------------


 

3.23         Insider Interests.  Except as set forth on Schedule 3.23, and
except for compensation to regular employees of such Seller’s Restaurants, no
current or former Affiliate of such Seller, is now, or has been during the last
five fiscal years, (i) a party to any transaction or contract involving such
Restaurants, (ii) indebted in respect of any such Restaurant, or (iii) the
direct or indirect owner of an interest in any Person which is a present or
potential competitor, supplier or lessor to such Restaurant (other than
non-affiliated holdings in publicly held companies), nor does any such Person
receive income from any source which should properly accrue to such Seller. 
Except as set forth on Schedule 3.23, neither such Seller nor any Affiliate of
such Seller is a guarantor or otherwise liable for any Liability (including
indebtedness) of such Seller or related to the operations of its Restaurants.

3.24         Improper Payments.  Neither such Seller nor any manager, officer,
employee, agent or any other Person acting on its behalf, has directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any Governmental Entity or other Person who was, is, or may be in
a position to help or hinder the operations of such Seller’s Restaurants (or
assist in connection with any actual or proposed transaction) that might subject
such Seller or its Affiliates to any damage or penalty in any Proceeding.

3.25         Brokers.  Schedule 3.25 sets forth a true and complete list of each
agent, broker, investment banker, Person or firm who or which has acted on
behalf, or under the authority, of such Seller or will be entitled to any fee or
commission directly or indirectly from the Buyer or such Seller in connection
with any of the transactions contemplated hereby.

3.26         Restaurant Operations.  To the Knowledge of such Seller, there is
no pending, threatened or proposed proceeding or governmental action to modify
the zoning classification of, or to condemn or take by the power of eminent
domain (or to purchase in lieu thereof), or to impose special assessments on, or
otherwise to take or restrict in any way the right to use, alter or occupy all
or any part of any of such Seller’s Restaurants in any material respect.

3.27         Gift Cards.   Such Seller’s Latest Balance Sheet reflects all
liabilities of such Seller with respect to gift cards, except for liabilities
with respect to gift cards sold in the ordinary course of business after the
date of the Latest Balance Sheet.  Since the inception of the gift card program,
such Seller has not recorded any revenue with respect to sales of gift cards
other than amounts recorded upon redemption of the gift card.

3.28         Membership Interests.  The Sellers have good an marketable title to
all of the Membership Interests, free and clear of all Liens.  There are no
equity interests or securities convertible or exchangeable for equity interests
in RR #1, LLC; RR #2, LLC; RR #3, LLC; RR #4, LLC; RR #5, LLC; and RR #6, LLC
other than the Membership Interests.

3.29         Disclosure.

(a)           No representation or warranty of such Seller in this Agreement
(including the Schedules attached hereto) omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

(b)           There is no fact known to such Seller that has specific
application to such Seller or its Restaurants (other than general economic or
industry conditions) that materially adversely affects or, as far as such Seller
can reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of such Seller or its Restaurants
that has not been set forth in this Agreement including the Schedules.

25


--------------------------------------------------------------------------------




Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to the Sellers to enter into and perform their
obligations under this Agreement, the Buyer represents and warrants to the
Sellers as follows:

4.1           Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.

4.2           Authorization of Transaction.  The Buyer has full power and
authority to execute and deliver each Document to which it is a party and any
and all instruments necessary or appropriate in order to effectuate fully the
terms and conditions of the Documents and all related transactions and to
perform its obligations under the Documents.  Each Document to which the Buyer
is a party has been duly authorized by all necessary corporate action on the
part of the Buyer and has been duly executed and delivered by the Buyer and
constitutes the valid and legally binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms and conditions, subject to
applicable bankruptcy, insolvency and similar Laws affecting the enforceability
of creditors’ rights generally, general equitable principles, the discretion of
courts in granting equitable remedies and matters of public policy.

4.3           No Restrictions Against Purchase of Assets.  Neither the
execution, delivery and performance of the Documents nor the consummation of the
transactions contemplated thereby, nor compliance by the Buyer with any of the
provisions thereof, will (i) violate, conflict with, or result in a material
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under any of the
terms, conditions or provisions of the Fundamental Documents of the Buyer, or
under any note, bond, mortgage, indenture, deed of trust, or other agreement to
which the Buyer is bound, or by which the Buyer or any of its properties or
assets may be bound or affected, which in either case would prevent the
consummation by the Buyer of the transactions contemplated hereby or by the
Documents, or (ii) violate any Law applicable to the Buyer or any of its
properties or assets which would prevent the Buyer’s consummation of the
transactions contemplated hereby or by the Documents.  Except as set forth on
Schedule 4.3, no consent or approval by, notice to, or registration with, any
Governmental Entity is required on the part of the Buyer in connection with the
execution and delivery of this Agreement or the consummation by the Buyer of the
transactions contemplated hereby which would prevent the Buyer’s consummation of
the transactions contemplated hereby.

4.4           Disclosure.  No representation or warranty of the Buyer in this
Agreement (including the Schedules attached hereto) omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

Article V
PRE-CLOSING COVENANTS

5.1           Employees.  Within five (5) days of the date hereof, Buyer shall
notify Sellers in writing of the employees that it does not believe will be
offered employment by Buyer following the Transaction.  Any severance amounts to
be paid to such employees shall be determined and paid by Sellers. 
Notwithstanding anything in this Agreement to the contrary, Buyer shall be
solely responsible for and shall pay the Retention Bonuses.

5.2           Cooperation and Best Efforts to Complete Transaction.

(a)           Each Party shall cooperate with the other and use its reasonable
commercial efforts to (i) obtain all necessary and appropriate consents and
authorizations of third parties and Government

26


--------------------------------------------------------------------------------




Entities to the Transactions contemplated hereunder, (ii) satisfy all
requirements prescribed by law, and all conditions set forth in this Agreement
for the consummation of the Transactions contemplated herein, and (iii) effect
the Transactions contemplated herein in accordance with this Agreement at the
earliest practicable date.

(b)           Sellers shall not interfere with Buyer’s efforts to cause key
employees of the Restaurants (defined as employees performing the functions of
general manager, assistant manager, and kitchen manager) to remain as employees
of Buyer following the Transaction.

5.3           Conduct of Restaurants By Sellers Prior to the Closing Date. 
During the period from the date of this Agreement to the First Closing Date, the
Sellers shall operate the Restaurants as they are currently being operated and
only in the ordinary course.

(a)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the First Closing Date, the Sellers
shall:

(i)            use their reasonable best efforts to preserve and maintain the
services of their employees, their relationships with suppliers and customers;

(ii)           use their reasonable best efforts to preserve their current level
of sales volume;

(iii)          maintain their existing policies of insurance at current levels;

(iv)          repair and replace the Purchase Assets in accordance with each
Restaurant’s normal maintenance schedule;

(v)           purchase and maintain inventories for each Restaurant in such
quantities and quality as necessary to operate the Restaurants in accordance
with Seller’s historical practice; and

(vi)          make all payments for rent or other amounts due under the Real
Property Leases when such payments become due.

(b)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the First Closing Date, without the
prior written consent of the Buyer, the Sellers shall not:

(i)            enter into, terminate or materially modify or amend any
agreement, contract, document, lease or license (or series of related
agreements, contracts, leases or licenses) involving the payment of $25,000 or
more, or waive, release, compromise or assign any material rights or claims
except for (i) the purchase of inventory in the ordinary course of business
under existing contracts without alteration or amendment, (ii) individual
purchase order for one-time, spot purchases and (iii) amendments to the Real
Property Leases that the Buyer requests pursuant to Section 5.6;

(ii)           except as set forth on Schedule 5.3(b)(ii), declare, set aside,
increase or pay any dividend, or declare or make any distribution on, or
directly or indirectly redeem, purchase or otherwise acquire, any capital stock
or membership interests;

(iii)          enter into or amend any employment or severance contract with any
Person employed by the Restaurants or increase the rate of compensation or pay
any bonuses to its officers or employees;

27


--------------------------------------------------------------------------------




(iv)          pay any fee, interest, royalty or any other payment of any kind to
any Affiliate thereof;

(v)           incur any indebtedness for borrowed money, or guarantee any such
indebtedness of another Person, enter into any agreement to maintain the
financial condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing, or make any loans, advances or capital
contributions to, or investments in, any other Person;

(vi)          mortgage, pledge or otherwise encumber any of the Purchased Assets
or suffer to exist any Lien on any of the Purchased Assets, except for Permitted
Liens;

(vii)         sell, lease, license, transfer, assign or otherwise dispose of any
Purchased Assets, except for supplies and inventory disposed of in the ordinary
course of business;

(viii)        make or agree to make any new capital expenditures, other than
those made in the ordinary course of business and consistent with past practices
out of available cash;

(ix)           delay or postpone the payment of accounts payable or other
Liabilities outside the ordinary course of business;

(x)            commence, cancel, compromise, waive, release or settle any right,
claim or Proceeding (or series of related rights, claims or Proceedings);

(xi)           enter into or commit to enter into any contract, agreement or
commitment that would be required to be set forth on Schedule 3.14, other than
in the ordinary course of business;

(xii)          commit or omit to do any act that would cause a breach of any
covenant contained in this Agreement or would cause any representation or
warranty contained in this Agreement to become untrue;

(xiii)         commit any material violation of applicable Law;

(xiv)        fail to maintain its books, accounts and records in the usual
manner on a basis consistent with that heretofore employed or change any
accounting method, policy, practice or application previously employed;

(xv)         fail to pay, or to make adequate provision for the payment of, all
Taxes, interest payments and penalties due and payable to any city, state, the
United States, or any other taxing authority, except those being contested in
good faith by appropriate proceedings and for which sufficient reserves have
been established, or make any elections with respect to Taxes;

(xvi)        decrease the inventory, supplies or Till Cash in any Restaurant in
a manner not consistent with past practice;

(xvii)       acquire, enter into letters of intent, or agree to acquire (i) any
business or any corporation, partnership, joint venture, association or other
business organization or division thereof or (ii) any assets that are material,
individually or in the aggregate, to Sellers, except purchases of inventory in
the ordinary course of business consistent with past practice, or (iii) any
restaurant or fee or leasehold interest upon which a restaurant is, or will be,
operated;

28


--------------------------------------------------------------------------------




(xviii)      adopt any new employee benefit plan or terminate or withdraw from,
or make any material change in or to, any existing employee benefit plans;

(xix)         authorize any of, or agree or commit to do any of, the foregoing
actions.

5.4           Press Releases.  Buyer shall prepare the press releases announcing
the execution and closing of this Agreement and shall consult with the Sellers’
Representative prior to issuance.  The Parties shall not issue any other press
release or make any other public statement without first consulting with each
other, provided, however, that no such prior consultation shall be required with
respect to those disclosures made by Buyer in filings with the Securities and
Exchange Commission, or if disclosure is required by applicable Law or court
process (in which case the Party issuing such release or making such public
statement shall use its best efforts to provide prior notice thereof to the
other Parties).

5.5           Access to Information and Employees.  Prior to the First Closing
Date (with respect to Restaurants other than the Designated Restaurants) or the
Second Closing Date (with respect to the Designated Restaurants) and upon
advance notice, the Sellers shall afford to the officers, employees,
accountants, counsel, financial advisors and other representatives of the Buyer,
reasonable access during normal business hours to the premises, books and
records, and all financial and legal information with respect to the Restaurants
as Buyer shall reasonably request, including access to accountants and attorneys
knowledgeable with respect to the Restaurants.

5.6           Intentionally omitted.

5.7           Confidentiality.  The Parties agree that the Confidentiality
Agreement executed by the Parties on February 24, 2006 shall continue in full
force and effect through the Second Closing Date or the termination of this
Agreement in accordance with Article VIII.

5.8           Consultation and Reporting.  During the period from the date of
this Agreement to the to the First Closing Date (with respect to Restaurants
other than the Designated Restaurants) or the Second Closing Date (with respect
to the Designated Restaurants), Sellers will confer on a regular and frequent
basis with Buyer to report material operational matters and to report on the
general status of ongoing operations including profits margins, cost increases
and adverse trends.  Sellers will notify Buyer of any unexpected emergency or
other change in the normal course of Business or in the operation of its
properties and of any governmental complaints, investigations, adjudicatory
proceedings, or hearings (or communications indicating that the same may be
contemplated) and will keep Buyer fully informed of such events and permit Buyer
prompt access to all materials in connection therewith.  The Parties shall, upon
obtaining knowledge of any of the following, promptly notify each other of:

(a)           Any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
Transaction contemplated herein;

(b)           Any notice or other communication from any Governmental Entity in
connection with the Transaction contemplated herein; and

(c)           Any material actions, suits, claims, investigations or other
judicial proceeding commenced or threatened against any such Party.

5.9           Update Schedules.  Each Party hereto will promptly disclose to the
others any information contained in its representations and warranties and on
the related Schedules that, because of an event occurring after the date hereof,
is incomplete or no longer correct, provided, however that none of such

29


--------------------------------------------------------------------------------




disclosures will be deemed to modify, amend or supplement the representations
and warranties of such Party, unless the other Party consents to such
modification, amendment or supplement in writing.

5.10         Compliance with Franchise Agreements.  Until the First Closing Date
(with respect to Restaurants other than the Designated Restaurants) or the
Second Closing Date (with respect to the Designated Restaurants), Sellers shall
continue to be bound by and shall comply with all provisions of the Franchise
Agreements in a manner reasonably designed to maintain the current operations of
the Restaurants.

5.11         Absence of Sellers’ Representative.

(a)           If at any time where the provisions of this Agreement require or
permit an action by, or delivery to, the Sellers’ Representative and there is no
Sellers’ Representative and the Sellers fail to designate a successor Sellers’
Representative in accordance with Section 9.6, then Buyer may appoint an
individual who is independent of Buyer and Buyer’s Affiliates and who is not
affiliated with any legal, accounting or other financial advisor to Buyer or any
of Buyer’s Affiliates, as Sellers’ Representative to serve until the Sellers
have designated a successor Sellers’ Representative in accordance with Section
9.6.

(b)           The Parties agree that any technical breach of this Agreement by
the Buyer, or a technical failure of the Buyer, to exercise a right or remedy
hereunder within the time periods herein provided resulting solely and
exclusively from the failure of a Sellers’ Representative to be appointed at any
time shall not be deemed to be a breach of this Agreement or a waiver of such
right.

5.12         Transition Activities.

(a)           Beginning at the close of business on the day immediately
preceding the First Closing Date, the Sellers shall provide unlimited access to
each of the Restaurants to the Buyer and its representatives.  At such time,
Buyer shall be entitled to take all actions necessary to prepare such Restaurant
for operations at the start of business on the First Closing Date, including,
without limitation, to remove and/or install at such Restaurant any additional
fixtures, furniture, equipment or other property of the Buyer.

(b)           In the event the Buyer reasonably determines that it will be
unable during the period of time provided in Section 5.12(a) to install any
necessary equipment or other property or otherwise prepare any Restaurant for
the commencement of operations at the start of business on the First Closing
Date, the Sellers shall provide reasonable access to such Restaurant during
normal business hours on each day prior to the First Closing Date and allow
Buyer to take all necessary actions in order to prepare the Restaurant for
commencement of operations by the Buyer on the First Closing Date, including,
without limitation, to install at such Restaurant any additional fixtures,
furniture, equipment or other property of the Buyer, provided however, that the
pre-Closing activities of the Buyer pursuant to this Section 5.12(b) shall not
materially interfere with the ordinary course operations of the Restaurant by
the Seller prior to the First Closing Date.

Article VI
CONDITIONS TO OBLIGATION OF BUYER

The obligation of the Buyer to consummate the transactions to be performed by it
in connection with each Closing is subject to satisfaction or waiver of the
following conditions as of such Closing:

6.1           Representations and Warranties.

30


--------------------------------------------------------------------------------




(a)           With respect to the First Closing, the representations and
warranties of the Sellers set forth in Article III that are qualified as to
materiality or Material Adverse Effect or Material Adverse Change shall be true
and correct on and as of such Closing Date as if made on such Closing Date, and
those that are not so qualified shall be true and correct in all material
respects on and as of such Closing Date as if made on such Closing Date.

(b)           With respect to the Second Closing, the representations and
warranties of the Sellers set forth in Article III that are qualified as to
materiality or Material Adverse Effect or Material Adverse Change shall be true
and correct on and as of such Closing Date as if made on such Closing Date, and
those that are not so qualified shall be true and correct in all material
respects on and as of such Closing Date as if made on such Closing Date;
provided that the representations and warranties shall be true and correct only
with respect to the Designated Restaurants.

6.2           Covenants and Obligations of the Seller.  With respect to the
First Closing and the Second Closing, each Seller shall have performed and
complied in all material respects with all of its covenants and obligations
under this Agreement which are to be performed or complied with by such Seller
prior to such Closing Date.

6.3           Consents.

(a)           With respect to the First Closing, other than consents from the
landlords for either of the Designated Restaurants, all consents by third
parties (including Governmental Entities) shall have been obtained that are
(a) required for the consummation of the transactions contemplated hereby, or
(b) that are required in order to prevent a Seller’s breach of or a default
under or a termination of any Contract, Capital Lease, Real Property Lease or
Permit, including, without limitation, duly executed consents in form and
substance satisfactory to the Buyer and its counsel, to the assignment and
assumption thereof, to the extent such consents are required under applicable
Law or the terms thereof; and

(b)           With respect to the Second Closing, all consents by third parties
(including consents from the landlords for the Designated Restaurants and
consents from Governmental Entities) shall have been obtained that are
(a) required for the consummation of the transactions contemplated hereby, or
(b) that are required in order to prevent a Seller’s breach of or a default
under or a termination of any Contract, Capital Lease, Real Property Lease or
Permit, including, without limitation, duly executed consents in form and
substance satisfactory to the Buyer and its counsel, to the assignment and
assumption thereof, to the extent such consents are required under applicable
Law or the terms thereof.

6.4           Absence of Material Adverse Change.

(a)           With respect to the First Closing since December 25, 2005, there
shall have been no Material Adverse Change suffered by the Sellers or the
Restaurants, individually or in the aggregate.

(b)           With respect to the Second Closing since the First Closing, there
shall have been no Material Adverse Change suffered by South Sound, Northwest
Robins, or the Designated Restaurants, individually or in the aggregate.

6.5           Absence of Litigation.  With respect to the First Closing and the
Second Closing, as of such Closing, there shall not be (a) any Order of any
nature issued by a Governmental Entity with competent jurisdiction directing
that the transactions to be consummated at such Closing as provided for herein
or any material aspect of them not be consummated as herein provided or (b) any
Proceeding before any Governmental Entity pending wherein an unfavorable Order
would prevent the performance of this Agreement or the other Documents or the
consummation of any material aspect of the transactions or

31


--------------------------------------------------------------------------------




events contemplated hereby, declare unlawful any material aspect of the
transactions or events contemplated by this Agreement or the other Documents,
cause any material aspect of the transaction contemplated by this Agreement or
the other Documents to be rescinded or materially affect the right of the Buyer
to own, operate or control the Purchased Assets or the Restaurants.

6.6           Funded Indebtedness.  With respect to the First Closing, all
Funded Indebtedness of the Sellers (other than with respect to the Puyallup
Loan) shall have been satisfied in full.  With respect to the Second Closing,
all Funded Indebtedness of South Sound and Northwest Robins, including the
Puyallup Loan, shall have been satisfied in full.

6.7           Termination of Plans.  With respect to the First Closing only, all
Plans covering employees of the Restaurants will be terminated on or before the
First Closing Date.  All obligations of Sellers to employees as of the First
Closing Date (not including unused vacation and other paid time off that is
recorded as a liability on the Latest Balance Sheet) shall have been paid by the
Sellers on or before the First Closing Date.  The Sellers shall provide COBRA
continuation coverage (within the meaning of Section 4980B of the Code and the
Treasury regulations thereunder) to all individuals who are M & A qualified
beneficiaries (within the meaning assigned to such term under Q&A-4 of Treasury
Regulation Section 54.4980B-9) with respect to the sale of the Purchased Assets
to the Buyer for the duration of the period to which such individuals are
entitled to such coverage.  The Sellers shall take any and all necessary actions
to ensure that neither the Buyer nor any of its Affiliates are required to
provide such continuation coverage to any such individual at any time.

6.8           Franchise Agreements.  With respect to the First Closing, Sellers
shall have paid any and all royalties, advertising fees, finance charges and
other payments required to be paid under the Franchise Agreements for all
periods up to and including the First Closing Date.

6.9           Certain Real Property Leases.  With respect to the Second Closing
only, the Parties shall have received the required consents and entered into
amended or modified leases with regard to the Leased Real Property set forth on
Schedule 6.9 (the “Specified Leases”) in a form acceptable to the Buyer in its
sole discretion.

6.10         Permits and Liquor Licenses.  With respect to the First Closing and
the Second Closing, Buyer shall have obtained from the issuing Governmental
Entity, all final permits, licenses, including Liquor Licenses, and approvals of
all Governmental Entities necessary for Buyer’s operation of all of the
Restaurants that are the subject of such Closing immediately after such Closing
Date.

6.11         Documents.  With respect to the First Closing and the Second
Closing, all of the Documents to be delivered in connection with such Closing
shall have been duly executed and delivered, as applicable, by the Sellers and
shall be in full force and effect.

6.12         Release of Liens.

(a)           With respect to the First Closing, the Buyer shall have received
documentation satisfactory to the Buyer evidencing the satisfaction of all Liens
(other than Permitted Liens) on the Purchased Assets, other than Liens arising
under the Puyallup Loan.

(b)           With respect to the Second Closing, the Buyer shall have received
documentation satisfactory to the Buyer evidencing the satisfaction of all Liens
(other than Permitted Liens), including Liens arising in connection with the
Puyallup Loan.

32


--------------------------------------------------------------------------------




6.13         Non-Solicitation Agreements.  With respect to the First Closing
only, the Buyer shall have entered into a Non-Solicitation Agreement
substantially in the form of Exhibit C attached hereto with the Sellers and the
individuals listed on Schedule 6.13 (the “Non-Solicitation Agreements”).

6.14         Opinion of Counsel.  With respect to the First Closing and the
Second Closing, the Buyer shall have received a legal opinion from Graham & Dunn
PC substantially in the form attached hereto as Exhibit D, provided that that
opinion delivered at the Second Closing need only address the Designated
Restaurants, South Sound and Northwest Robins.

6.15         Title Policies.  With respect to the First Closing and the Second
Closing, the Title Company shall issue to Buyer an ALTA Leasehold Policy of
Title Insurance with respect to the Leased Real Property that is the subject of
such Closing in the form acceptable to Buyer, and in the amounts, as the
proforma policies previously delivered to Buyer by Title Company and
concurrently delivered to Seller (the “Title Policies”).

6.16         First Closing. With respect to the Second Closing only, all
conditions to the First Closing contained in this Article VI shall have been
satisfied or waived at the First Closing.

Article VII
CONDITIONS TO OBLIGATIONS OF THE SELLERS

The obligation of the Sellers to consummate the transactions to be performed by
them in connection with the First Closing Date and the Second Closing is subject
to satisfaction or waiver of the following conditions as of such Closing:

7.1           Delivery of Consideration.  The Buyer shall have delivered the
Consideration in accordance with the provisions of Section 2.3.

7.2           Representations and Warranties.  The representations and
warranties of the Buyer set forth in Article IV shall be true and correct in all
material respects on and as of such Closing Date as if made on such Closing
Date.

7.3           Absence of Litigation.  As of the applicable Closing, there shall
not be any Order of any nature issued by a Governmental Entity with competent
jurisdiction directing that the transactions provided for herein or any material
aspect of them not be consummated as herein provided.

7.4           Governmental Filings.  All filings or registrations with any
Governmental Entities which are required for or in connection with the execution
and delivery by the Buyer of the Documents or the consummation of the
transactions contemplated thereby shall have been obtained or made.

7.5           Documents.  All of the Documents shall have been duly executed and
delivered by the Buyer and shall be in full force and effect.

Article VIII
TERMINATION

8.1           Termination Prior to First Closing.  This Agreement may be
terminated and the Transaction contemplated herein abandoned at any time before
the First Closing Date as follows:

(a)           Mutual Consent.  By the mutual consent of Sellers and Buyer;

33


--------------------------------------------------------------------------------




(b)           Material Breach.  By either Buyer or Sellers if there has been a
material breach or inaccuracy by the other Party with respect to any
representation or warranty contained in this Agreement or of any covenant
contained in this Agreement and such breach is not waived by the non-breaching
Party;

(c)           Abandonment.  By either Buyer or Sellers if (i) all conditions to
First Closing required hereby have not been met or waived on or before August 6,
2006 or (ii) the First Closing has not occurred on or before such date;
provided, however, that (x) the date in (i) and (ii) shall be extended to
September 3, 2006 if the only condition to Closing that has not been satisfied
is the approval by liquor licensing authorities of issuance of Liquor License
and Permits required for Buyer to sell alcoholic beverages and (y) neither
Sellers nor Buyer shall be entitled to terminate this Agreement pursuant to this
subparagraph (c) if such Party (A) has been in material violation of any of its
representations, warranties, or covenants in this Agreement and such violation
has been a material factor in delaying the Closing, or (B) is in willful and
material violation of any of its representations, warranties or covenants in
this Agreement;

(d)           Government Action.  By either Buyer or Sellers, if any
Governmental Entity shall have (i) issued an order, decree or ruling or taken
any other action permanently enjoining, restraining or otherwise prohibiting the
transactions and such order, decree, ruling or other action shall have become
final and nonappealable or (ii) failed to approve the issuance to Buyer of one
or more of the Liquor Licenses required for the Buyer to operate the Restaurants
in the manner in which they are currently being operated.

8.2           Termination Prior to Second Closing.  This Agreement may be
terminated and the Transaction contemplated herein abandoned (with respect only
to the Designated Restaurants) at any time after the First Closing Date but
before the Second Closing Date as follows:

(a)           Mutual Consent.  By the mutual consent of Sellers and Buyer;

(b)           Material Breach.  By either Buyer or Sellers if there has been a
material breach or inaccuracy by the other Party with respect to any
representation or warranty contained in this Agreement or of any covenant
contained in this Agreement, including any representation or warranty that was
made as of the First Closing Date, and such breach is not waived by the
non-breaching Party;

(c)           Abandonment.  (i) By the Buyer at any time upon 30 days written
notice to the Sellers, or (ii) by the Sellers, upon 30 days written notice to
the Buyer but not before October 31, 2006;

(d)           Government Action.  By either Buyer or Sellers, if any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
transactions and such order, decree, ruling or other action shall have become
final and nonappealable.

8.3           Effect of Termination.

(a)           Upon termination of this Agreement pursuant to this Article VIII
prior to the First Closing, this Agreement shall be void and of no effect, and
shall result in no obligation of or liability to any Party or their respective
directors, officers, employees, agents or shareholders, unless such termination
was the result of breach of any representation, warranty, covenant or agreement
in this Agreement in which case the Party who so breached the representation,
warranty, covenant or agreement shall be liable to the other Party for
appropriate damages.

 

34


--------------------------------------------------------------------------------


(b)           Upon termination of this Agreement pursuant to this Article VIII
after the First Closing but prior to the Second Closing, the provisions of this
Agreement pertaining solely to the Second Closing shall be void and of no effect
and no Party shall have any obligation or liability with respect to the Second
Closing, unless such termination was the result of breach of any representation,
warranty, covenant or agreement in this Agreement in which case the Party who so
breached the representation, warranty, covenant or agreement shall be liable to
the other Party for appropriate damages.  Termination of this Agreement after
the First Closing but prior to the Second Closing shall not affect either
Party’s rights, obligations and liabilities under this Agreement with respect to
the First Closing.

Article IX
ADDITIONAL AGREEMENTS

9.1           Survival.  The representations, warranties, covenants and other
agreements set forth in this Agreement or in any certificate or other writing
delivered in connection with this Agreement shall survive the Closings and the
consummation of the transactions contemplated hereby; provided, however, that
any indemnification claim under Section 9.2 for Adverse Consequences arising out
of or with respect to the inaccuracy of any such representation or the breach of
any such warranty must be asserted in writing by notice given to the other Party
on or before the date that is eighteen (18) months following the First Closing
Date (with respect to indemnification claims pertaining to the Restaurants other
than the Designated Restaurants) or the Second Closing Date (with respect to
indemnification claims pertaining to the Designated Restaurants), failing which
any such claim shall be waived and extinguished, excluding, however, claims for
Adverse Consequences with respect to the inaccuracy of representations and
breach of warranties contained in Section 3.1 (Organization and Capitalization
of the Sellers), 3.2 (Authorization of Transaction), 3.12 (Tax Matters), 3.18
(Employee Benefits), 3.19 (Environment and Safety), or 3.28 (Membership
Interests) which may be asserted until the expiration of the applicable statute
of limitations (giving effect to any waivers or extensions thereof) for which
any third party claims may be asserted.  No right of any of the Buyer Group for
indemnification hereunder shall be affected by any examination made for or on
behalf of the Buyer or the acceptance by the Buyer of any certificate or
opinion.

9.2           Indemnification.

(a)           Each Seller agrees, severally and to the extent of such Seller’s
Allocated Percentage, to indemnify, defend and hold harmless the Buyer and its
Affiliates, successors, assigns, officers, directors, stockholders and employees
(collectively, the “Buyer Group”) against any Adverse Consequences that any
member of the Buyer Group may suffer, sustain or become subject to as the result
of, or arising from or in connection with:

(i)            the breach by such Seller of any of its representations,
warranties, covenants or agreements contained in this Agreement, any other
Document or in any exhibit, schedule or attachment hereto or thereto or in any
certificate delivered by such Seller in connection herewith or therewith;

(ii)           any Liability, other than Assumed Liabilities, relating to the
ownership or operation of such Seller’s Restaurants and/or such Seller’s
Purchased Assets at any time prior to the applicable Closing;

(iii)          any Excluded Liability of such Seller; and

(iv)          any Taxes of such Seller (other than ad valorem taxes imposed on
the Purchased Assets for periods after the applicable Closing);

35


--------------------------------------------------------------------------------




(b)           The Buyer shall indemnify and hold harmless the Sellers and their
respective successors, assigns, managers, officers, directors, stockholders,
members and employees (collectively, the “Seller Group”) against any Adverse
Consequences which they may suffer, sustain or become subject to as the result
of, arising from or in connection with:

(i)            a breach of any representation, warranty, covenant or agreement
by the Buyer contained in this Agreement, any other Document or in any exhibit,
schedule or attachment hereto or thereto or in any certificate delivered by the
Buyer in connection herewith or therewith; and

(ii)           Buyer’s ownership of the Purchased Assets or operation of the
Restaurants after the applicable Closing; and

(iii)          any Assumed Liability relating to the ownership or operation of
the Restaurants or the Purchased Assets at any time after the applicable
Closing.

(c)           Notwithstanding the foregoing, (i) no Seller shall be required to
indemnify the Buyer Group for Adverse Consequences based on Section 9.2(a)(i)
(or a proceeding related thereto) until the aggregate amount of all Adverse
Consequences sustained by the Buyer Group exceeds $350,000 (“Threshold”),
provided that, in the event the aggregate amount of Adverse Consequences exceeds
the Threshold, the Sellers shall be liable to indemnify the Buyer Group for all
Adverse Consequences incurred in excess of $100,000, not merely the amount in
excess of the Threshold; and (ii) the Sellers’ obligations to indemnify the
Buyer Group based on Section 9.2(a)(i), in the aggregate, shall not exceed
$8,500,000 (“Cap”).  For avoidance of doubt, neither the Threshold nor the Cap
shall apply to the Sellers’ indemnification obligations for Adverse Consequences
based on Section 9.2(a)(ii), (iii) or (iv).  The Buyer’s right to seek payment
of any indemnification claim from the Escrow Fund shall be governed by this
Agreement and the Escrow Agreement.

(d)           In no event shall any Seller’s liability to indemnify the Buyer
Group as provided in Section 9.2 exceed an amount equal to such Seller’s
Allocated Percentage of the Cap.

9.3           Indemnification Procedures.

(a)           If any third party shall notify any Party to this Agreement (the
“Indemnified Party”) with respect to any matter which may give rise to a claim
for indemnification against any other Party to this Agreement (the “Indemnifying
Party”) under Section 9.2, then the Indemnified Party shall notify each
Indemnifying Party thereof promptly; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any liability or obligation hereunder unless (and
then solely to the extent) the Indemnifying Party thereby is prejudiced by the
delay.  Any Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (A) the Indemnifying Party
notifies the Indemnified Party in writing within 15 days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party is
electing to defend the Indemnified Party in respect of the Adverse Consequences
the Indemnified Party suffers resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, and (C) the Indemnifying Party conducts the defense of
the Third Party Claim actively and diligently.  The Indemnified Party may
participate in the defense of such claim with co-counsel of its choice;
provided, however, that the fees and expenses of the Indemnified Party’s counsel
shall be at the expense of the Indemnified Party unless (A) the Indemnifying
Party has agreed in writing to pay such fees and expenses, (B) the Indemnifying
Party has failed to assume the defense and

36


--------------------------------------------------------------------------------




employ counsel as provided herein or (C) a claim shall have been brought or
asserted against the Indemnifying Party as well as the Indemnified Party, and
there may be one or more factual or legal defenses available to the Indemnified
Party that are in conflict with those available to the Indemnifying Party, in
which case such co-counsel shall be at the expense of the Indemnifying Party;
provided, however, that the Indemnifying Party will not be required to pay the
fees and expenses of more than one separate principal counsel (and any
appropriate local counsel) for all Indemnified Parties.  If, within such 15-day
period, the Indemnifying Party does not assume the defense of such matter or
fails to defend the matter in the manner set forth above, the Indemnified Party
may defend against the matter in any manner that it reasonably may deem
appropriate and may consent to the entry of any judgment with respect to the
matter or enter into any settlement with respect to such matter, with the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld. The Indemnifying Party will reimburse the Indemnified Party promptly
and periodically for the costs of defending against such claim (including
reasonable attorneys’ fees and expenses) and the Indemnifying Party will remain
responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
claim to the fullest extent provided herein.

(b)           If an Indemnified Party’s notice of indemnification does not
relate to a claim or the commencement of an action or proceeding by a third
party, the Indemnifying Party shall have 15 days after receipt of such notice to
object to the subject matter and the amount of the claim for indemnification set
forth in such notice by delivering written notice thereof to the Indemnified
Party.  If the Indemnifying Party does not so object within such 15-day period,
it shall be conclusively deemed to have agreed to the matters set forth in such
notice of indemnification.  If the Indemnifying Party sends notice to the
Indemnified Party objecting to the matters set forth in such notice of
indemnification, the Parties shall use their best efforts to settle such claim
for indemnification.  If the Parties are unable to settle such dispute, then the
Indemnified Party shall seek resolution of the dispute by initiating litigation
in any jurisdiction in which litigation arising under this Agreement may be
commenced by the Parties hereto.

(c)           The Parties recognize and acknowledge that a breach by any Seller
of this Section 9.3 will cause irreparable and material loss and damage to the
Buyer as to which the Buyer will not have an adequate remedy at law or in
damages.  Accordingly, each such Party acknowledges and agrees that the issuance
of an injunction or other equitable remedy is an appropriate remedy for any such
breach.

(d)           Non-exclusivity.  The Parties hereby agree that the foregoing
provisions of this Article IX shall not be the sole and exclusive means of
recovery of a Party hereto or any other Person entitled to indemnification under
this Article IX, and shall not preclude the exercise of any other rights or
remedies available to a Party hereto or any other Person hereunder at law or in
equity, and shall be in addition to any other rights or remedies to which a
Party hereto or any other Person entitled to indemnification under this Article
IX and his, her or its assigns, as the case may be, may be entitled at law or in
equity.

9.4           Change of Name.  Within thirty (30) days after the First Closing
Date (with respect to Washington Robins) and within thirty (30) days after the
Second Closing Date, or as soon as practicable, if the Second Closing Date does
not occur, (with respect to South Sound and Northwest Robins), such Seller shall
change its name to delete the use of the name “Robin”, “Red Robin” and similar
or derivative names.  Immediately upon the First Closing (with respect to
Washington Robins) or the Second Closing, or as soon as practicable, if the
Second Closing Date does not occur, (with respect to South Sound and Northwest
Robins), the Sellers shall cease using the name “Robin”, “Red Robin” and similar
or derivative names in all of their activities and thereafter, the Sellers agree
not to use “Robin” or “Red Robin” in connection with any business or commercial
activity.  In the event the Second Closing does not occur, South Sound and
Northwest Robins may continue to use the name “Robin”, “Red Robin” and similar
or derivative names only in connection with the ownership and operation of its
Designated Restaurant.

37


--------------------------------------------------------------------------------




9.5           Transaction Expenses.

(a)           The Buyer shall pay all of its expenses incurred in connection
with the Transactions contemplated hereby.  The Sellers shall pay all of their
expenses incurred in connection with the Transactions contemplated hereby.  This
provision shall not limit any Party’s right to include expenses in any claim for
damages against any other Party who breaches a legally binding provision of the
Documents.

(b)           In no event shall the Buyer be liable for any income, capital
gain, franchise or other similar Tax arising or imposed as a result of the
transactions contemplated herein, and the Sellers shall pay all transfer, stamp
(including documentary stamp taxes, if any) and other similar Taxes or
governmental charges with respect to the Transactions herein contemplated. 
Notwithstanding anything in this Agreement to the contrary, any sales, use or
similar taxes imposed on the sale of the Purchased Assets at either Closing
shall be borne by the Buyer.

9.6           Appointment, Authority and Manner of Acting of Sellers’
Representative.

(a)           By the execution and delivery of this Agreement, including
counterparts hereof, each Seller hereby irrevocably constitutes and appoints the
Sellers’ Representative as the authorized representative of the Sellers on the
terms set forth in this Section 9.6.  Each Seller acknowledges and agrees that
the Sellers’ Representative is the true and lawful agent and attorney-in-fact of
such Seller with full powers of substitution to act in the name, place and stead
of such Seller with respect to the performance on behalf of such Seller under
the terms and provisions hereof and to do or refrain from doing all such further
acts and things, and to execute all such documents, as the Sellers’
Representative shall deem necessary or appropriate in connection with any
transaction contemplated hereunder, including, without limitation, the power to:

(i)            amend or waive any provision hereof (including any condition to
Closing) in any manner that does not differentiate in any material respect among
any of the Sellers;

(ii)           employ, obtain and rely upon the advice of legal counsel,
accountants and other professional advisors as the Sellers’ Representative, in
the sole discretion thereof, deems necessary or advisable in the performance of
the duties of the Sellers’ Representative;

(iii)          receive and receipt for any portion of the Purchase Price or any
other payment due from Buyer to such Seller pursuant to this Agreement and act
for such Seller with respect to all Purchase Price matters and all Purchase
Price adjustment matters referred to herein, including, without limitation,
taking all actions contemplated by Section 2.7 and 2.8 with respect to the Net
Working Capital, and disbursing to each Seller his, her or its share of such
amounts in accordance with this Agreement;

(iv)          incur any expenses, liquidate and withhold assets received on
behalf of such Seller prior to their distribution to such Seller to the extent
of any amount that the Sellers’ Representative deems necessary for payment of or
as a reserve against expenses, and pay such expenses or deposit the same in an
interest-bearing bank account established for such purpose;

(v)           give and receive all notices, communications and deliveries under
this Agreement and make any objections permitted to be made under this Agreement
on behalf of such Seller; and

38


--------------------------------------------------------------------------------




(vi)          do or refrain from doing any further act or deed on behalf of such
Seller that the Sellers’ Representative deems necessary or appropriate, in the
sole discretion of the Seller Representative, relating to the subject matter
hereof as fully and completely as such Seller could do if personally present and
acting and as though any reference to such Seller herein was a reference to the
Sellers’ Representative.

(b)           The appointment of the Sellers’ Representative shall be deemed
coupled with an interest and shall be irrevocable, and any other Person may
conclusively and absolutely rely, without inquiry, upon any action of the
Sellers’ Representative as the act of each Seller in all matters referred to
herein.  Each Seller hereby ratifies and confirms all that the Sellers’
Representative shall do or cause to be done by virtue of the Seller
Representatives’ appointment as Sellers’ Representative of such Seller.  The
Sellers’ Representative shall act for each Seller on all of the matters set
forth herein in the manner the Sellers’ Representative believes to be in the
best interest of such Seller, but the Sellers’ Representative shall not be
responsible to any Seller for any loss or damage such Seller may suffer by
reason of the performance by the Sellers’ Representative of the Seller
Representative’s duties hereunder, other than loss or damage arising from
willful misconduct or gross negligence in the performance of the Seller
Representative’s duties hereunder.

(c)           Each Seller hereby expressly acknowledges and agrees that the
Sellers’ Representative is authorized to act on behalf of such Seller
notwithstanding any dispute or disagreement, and that any Person shall be
entitled to rely on any and all action taken by the Sellers’ Representative
hereunder without liability to, or obligation to inquire of, any Seller.  In the
event the Sellers’ Representative resigns or ceases to function in such capacity
for any reason whatsoever, within fifteen (15) days thereafter, the Sellers
shall appoint a successor sellers’ representative.  The Sellers shall indemnify
and hold the Sellers’ Representative harmless from and against any and all
liabilities, losses, costs, damages and expenses (including attorneys’ fees)
reasonably incurred or suffered as a result of the performance of the Seller
Representative’s duties hereunder, except for willful misconduct or gross
negligence.

9.7           Further Assurances; Transition Assistance.  Each of the Parties
agrees that it will from time to time on or after each Closing promptly do,
execute, acknowledge and deliver and will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, certificates, bills of
sale, assignments, transfers, conveyances, powers of attorney, assurances and
other documents as may be reasonably requested by any of the other Parties for
better assigning, transferring, granting, conveying, assuring and conferring
right, title and interest to the Buyer of the Purchased Assets and for the
better assumption by the Buyer of the Assumed Liabilities.  Without limiting the
generality of the foregoing, the Parties agree to cooperate with each other and
to provide each other with all information and documentation reasonably
necessary to permit the preparation and filing of all federal, state, local, and
other Tax returns and Tax elections with respect to the Restaurants.  For a
period of seven years following the First Closing Date, the Sellers will
maintain all books and records used or compiled in connection with the operation
of the Restaurants, including, without limitation, all records of electronic
communication, and shall provide Buyer or its representatives with prompt access
to such books and records as Buyer may reasonably request in order to operate
the Restaurants in the ordinary course of business.

9.8           Allocation Ad Valorem Taxes.  The Sellers shall pay any Liability
for ad valorem taxes and assess­ments (including any special or supplemental
assessments) on the Purchased Assets allocable to  periods ending on or before
the applicable Closing Date (without regard to when such taxes are assessed or
payable).  For purposes of this Section 9.8, in the case of any ad valorem taxes
that are imposed on a periodic basis and are payable for a tax period that
includes (but does not end on) the applicable Closing Date, the portion of such
tax related to the tax period ending on the applicable Closing Date will be
deemed to be the amount of such tax for the entire tax period multiplied by a
fraction, the numerator of which is the number of days in the tax period ending
on the applicable Closing Date and the denominator

39


--------------------------------------------------------------------------------




of which is the number of days in the entire tax period.  If the Parties are
unable to determine the exact amount of taxes for proration at the applicable
Closing, or if the taxes or assessments for periods ending on or before the
applicable Closing Date are reassessed subsequent to the applicable Closing, the
Parties will make the appropriate financial adjustments at the time the
assessment is determined.

9.9           Conduct After Closing.

(a)           For a period of 18 months after the Second Closing Date (or the
First Closing Date, if the Second Closing Date does not occur) (the
“Post-Closing Period”), each Seller shall continue in good standing under its
jurisdiction of formation and shall maintain at all times a Net Worth equal to
or greater than the Minimum Aggregate Net Worth multiplied by such Seller’s
Allocated Percentage.  “Net Worth” for each Seller shall be (i) the amount of
such Seller’s cash, cash equivalents and Permitted Investments (as defined in
the Escrow Agreement), in each case only to the extent such assets are free and
clear of all Liens, minus (ii) the amount of such Seller’s Liabilities. 
“Minimum Aggregate Net Worth” shall mean (x) $2,000,000, for the period
beginning on the Second Closing Date and ending on the one-year anniversary of
the Second Closing Date, or (y) $1,000,000, plus the amount of any pending
claims or demands by the Buyer pursuant to this Agreement or the Escrow
Agreement, but in any event no more than $2,000,000, for the period beginning on
the day immediately following the one-year anniversary of the Second Closing
Date; provided that if this Agreement is terminated between the First Closing
and the Second Closing, the amounts above shall be reduced from $2,000,000 to
$1,596,000 and from $1,000,000 to $798,000, and the periods of time set forth in
clause (x) and (y) above shall instead accrue from the First Closing Date.

(b)           No later than 5 business days after the end of each calendar month
during the Post-Closing Period, each Seller shall deliver to the Buyer a
certificate signed by an officer of such Seller, certifying the amount of such
Seller’s Net Worth as of the last day of the preceding calendar month.  The
certificate shall be accompanied by such Seller’s balance sheet and other
supporting documentation as Buyer may reasonably request in order to confirm
such Seller’s determination of its Net Worth.  If any Seller (i) fails to
deliver the officer’s certificate and supporting documentation required pursuant
to this Section 9.9(b) and such failure continues uncured for 5 business days
after receiving notice from the Buyer or (ii) fails at any time to maintain the
amount of Net Worth prescribed in Section 9.9(a), then such Seller shall
immediately transfer to the Escrow Agent by wire transfer of immediately
available funds an amount equal to the Minimum Aggregate Net Worth multiplied by
such Seller’s Allocated Percentage.  Amounts deposited with the Escrow Agent
pursuant to this Section 9.9(b) shall constitute “Escrow Funds,” as defined in
the Escrow Agreement and shall be paid to the Buyer or reimbursed to the Seller
in accordance with the Escrow Agreement.

(c)           The Sellers shall not conduct any business activities following
the First Closing other than activities in connection with the performance of
its obligations pursuant to this Agreement and the other Documents or as
necessary in connection with the prompt payment, discharge and performance of
all Excluded Liabilities.

Article X
DEFINITIONS

In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

“Actual Adjustment Amount” has the meaning set forth in Section 2.8(a)

“Adjustment Amount” has the meaning set forth in Section 2.7(b).

40


--------------------------------------------------------------------------------




“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, lost profits,
diminution in value, expenses, and fees, including court costs and attorneys’
fees and expenses (whether such attorneys’ fees and expenses arise out of a
dispute or claim between the Parties or out of a dispute involving third
parties).

“Affiliate” means, with respect to any Person, any of (a) a manager, director,
officer or stockholder of such Person and (b) any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another Person.  The term “control” includes,
without limitation, the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

“Allocated Percentage” is the percentage amount shown next to a Seller’s name on
Exhibit A.

“Assumed Liabilities” has the meaning assigned to such term in Section 1.3.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Bill of Sale” has the meaning assigned to such term in Section 2.3(a)(i).

“Business” means the operation of the Restaurants.

“Buyer” has the meaning assigned to such term in the preamble of this Agreement.

“Buyer Group” has the meaning assigned to such term in Section 9.2(a).

“Capital Lease” has the meaning assigned to such term in Section 3.14(b).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and the rules and regulations promulgated thereunder.

“Closing” has the meaning assigned to such term in Section 2.2.

“Closing Date” has the meaning assigned to such term in Section 2.2.

“Closing Date Balance Sheet” means the balance sheet of each of the Sellers as
of the First Closing Date (immediately prior to the First Closing and without
taking into account the Transactions) prepared in accordance with GAAP and on a
basis consistent with the Year End Balance Sheet.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Consideration” has the meaning assigned to such term in Section 2.1.

“Contracts” has the meaning assigned to such term in Section 3.14.

“Defined Benefit Pension Plan” shall have the meaning set forth in Section 3(35)
of ERISA.

41


--------------------------------------------------------------------------------




“Designated Persons” has the meaning set forth in Section 3.12(d).

“Designated Restaurants” means (i) the Restaurant located at 2233 South
320th Street, Federal Way, WA 98003, and (ii) the Restaurant located at 3609
9th Street SW, Puyallup, WA 98373.

“Designated Purchased Assets” means those Purchased Assets which are used or
held for use by the Sellers in the operation of either of the Designated
Restaurants.

“Designated Assumed Liabilities” means those Assumed Liabilities of the Sellers
which are related to or arose in connection with the operation of either of the
Designated Restaurants.

 “Documents” means this Agreement, the Escrow Agreement, the Management
Agreement, the Bills of Sale, the Non-Solicitation Agreements and any other
agreement entered into to consummate the Transactions.

“Employee Benefit Plan” means every plan, fund, contract, program, agreement and
arrangement (whether written or not) for the benefit of present or former
employees, including those intended to provide medical, surgical, health care,
hospitalization, dental, vision, life insurance, death, disability, legal
services, severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA); pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA); or salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), that is (a) maintained or contributed to by any Seller,
(b) that any Seller has committed to implement, establish, adopt or contribute
to in the future,  (c) for which any Seller is or may be financially liable as a
result of the direct sponsor’s affiliation with any Seller, or any Seller’s
shareholders (whether or not such affiliation exists at the date of this
Agreement and notwithstanding that the Plan is not maintained by any Seller for
the benefit of its employees or former employees) or (d) for or with respect to
which any Seller is or may become liable under any common law successor
doctrine, express successor liability provisions of Law, provisions of a
collective bargaining agreement, labor or employment Law or agreement with a
predecessor employer.

“Employee Pension Benefit Plan” shall have the meaning set forth in Section 3(2)
of ERISA.

“Employee Welfare Benefit Plan” shall have the meaning set forth in Section 3(1)
of ERISA.

“Environmental and Safety Requirements” means all Laws, Orders, contractual
obligations and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the Solid Waste
Disposal Act, as amended, 42 U.S.C. § 6901, et seq., the Clean Air Act, as
amended, 42 U.S.C. §§ 7401 et seq., the Federal Water Pollution Control Act, as
amended, 33 U.S.C. §§ 1251 et seq., the Emergency Planning and Community
Right-to-Know Act, as amended, 42 U.S.C. §§ 11001 et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, 42 U.S.C.
§§ 9601 et seq., the Hazardous Materials Transportation Uniform Safety Act, as
amended, 49 U.S.C. §§ 1804 et seq., the Occupational Safety and Health Act of
1970, as amended, and the rules and regulations promulgated thereunder.

42


--------------------------------------------------------------------------------




“ERISA Affiliate” means, with respect to any Person, any other Person that is a
member of a “controlled group of corporations” with, or is under “common
control” with, or is a member of the same “affiliated service group” with such
Person as defined in Section 414(b), 414(c), or 414(m) or 414(o) of the Code.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Escrow Agent” shall mean Fidelity National Title.

“Escrow Agreement” means that certain escrow agreement, by and among the Buyer,
the Sellers, the Sellers’ Representative and the Escrow Agent, in the form
attached hereto as Exhibit E.

“Estimated Adjustment Amount” has the meaning set forth in Section 2.7.

“Excluded Assets” has the meaning assigned to such term in Section 1.2.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Franchise Agreements” means the Franchise Agreements set forth on Exhibit B.

“Financial Statements” has the meaning assigned to such term in Section 3.5(a).

“First Closing” has the meaning set forth in Section 2.1(a).

“First Closing Date” has the meaning set forth in Section 2.1(a).

“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs.  For example, the “Fundamental Documents” of a limited liability
company would include its articles of organization and operating or limited
liability company agreement, the Fundamental Documents of a corporation would
include its charter and bylaws and the Fundamental Documents of a partnership
would include its certificate of partnership and partnership agreement.

“Funded Indebtedness” means the aggregate amount (including the current portions
thereof) of all (i) indebtedness of any Seller for money borrowed from others
and purchase money indebtedness (other than accounts payable in the ordinary
course); (ii) indebtedness of the type described in clause (i) above guaranteed,
directly or indirectly, in any manner by any Seller, or in effect guaranteed,
directly or indirectly, in any manner by any Seller, through an agreement,
contingent or otherwise, to supply funds to, or in any other manner invest in,
the debtor, or to purchase indebtedness, or to purchase and pay for property if
not delivered or pay for services if not performed, primarily for the purpose of
enabling the debtor to make payment of the indebtedness or to assure the owners
of the indebtedness against loss, but excluding endorsements of checks and other
instruments in the ordinary course; (iii) indebtedness of the type described in
clause (i ) above secured by any Lien upon property owned by any Seller, even
though the Seller has not in any manner become liable for the payment of such
indebtedness; and (iv) interest expense accrued but unpaid, and all prepayment
premiums, on or relating to any of such indebtedness.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

43


--------------------------------------------------------------------------------




“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, Federal,
state, county or local.

“Indemnified Party” has the meaning assigned to such term in Section 9.3(a).

“Indemnifying Party” has the meaning assigned to such term in Section 9.3(a).

“Intellectual Property” means (a) all inventions, all improvements thereto and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all registered and unregistered trademarks, service
marks, trade dress, logos, trade names, domain names, url’s, and corporate and
limited liability company names, including all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith,
(c) all copyrightable works, all copyrights and all applications, registrations
and renewals in connection therewith, (d) all trade secrets, customer lists,
supplier lists, pricing and cost information, business and marketing plans and
other confidential business information, (e) all computer programs and related
software, (f) all other proprietary rights and (g) all copies and tangible
embodiments thereof.

“Inventory” has the meaning set forth in Section 1.1(b).

“Knowledge” means a Person’s actual knowledge.  For the purposes of this
Agreement, the “Sellers Knowledge” or the “Knowledge of the Sellers” shall mean
the knowledge of Marcus L. Zanner, Richard R. Radloff, Edward Taliaferro, Kevin
Sonneborn, Gregory A. Hubert, and the general manager of each Restaurant.

“Latest Balance Sheet” has the meaning set forth in Section 3.5(a)(ii).

“Latest Financial Statements” has the meaning set forth in Section 3.5(a)(ii).

“Law” means any constitution, law, statute, treaty, rule, directive, requirement
or regulation or Order of any Governmental Entity.

“Leased Real Property” has the meaning set forth in Section 3.9(e).

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Licensed Intellectual Property” has the meaning assigned to such term in
Section 5.13(a).

“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), claim, liability, charge, encumbrance, easements,
reservations, restrictions, clouds, rights of first refusal or first offer,
options, or other similar arrangement or interest in real or personal property.

“Liquor Licenses” means all permanent, definitive Permits issued by any
Governmental Entities related to, or regulating, the manufacture and sale of
alcoholic beverages at the Restaurants, including those listed on Schedule
3.8(a).

 

44


--------------------------------------------------------------------------------


“Management Agreement” means that certain management services agreement, by and
among the Buyer, the Sellers and the Sellers’ Representative, in the form
attached hereto as Exhibit F.

“Material Adverse Change” means, with respect to any Person, (i) any material
adverse change in the business, operations, assets (including levels of working
capital and components thereof), condition (financial or otherwise), operating
results, liabilities or supplier or employee relations of such Person or
(ii) any material casualty loss or damage to the assets of such Person, whether
or not covered by insurance, or (iii) to the extent such change has a reasonable
likelihood of materially adversely affecting operating results of the
Restaurants following the acquisition, a material adverse change in customer
relations at the Restaurants.

“Material Adverse Effect” means, with respect to any Person, (i) a material
adverse effect on the business, operations, assets (including levels of working
capital and components thereof), condition (financial or otherwise), operating
results, liabilities or supplier or employee relations of such Person, or
(ii) to the extent such change has a reasonable likelihood of materially
adversely affecting operating results of the Restaurants following the
Transaction, a material adverse change in customer relations at the Restaurants.

“Membership Interests” shall have the meaning set forth in Section 1.1(m).

“Most Recent Fiscal Year” shall have the meaning set forth in Section 3.5(a)(i)

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.

“Multiple Employer Plan” shall have the meaning set forth in Section 413(c) of
the Code.

“Net Working Capital” has the meaning set forth in Section 2.7(b).

“Non-Solicitation Agreements” has the meaning set forth in Section 6.13.

“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of and Governmental Entity or arbitrator.

“Parties” means the Buyer and the Sellers.

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Entities.

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the books, (ii) workers or unemployment compensation Liens
arising in the ordinary course of business; (iii) mechanic’s, materialman’s,
supplier’s, vendor’s or similar Liens arising in the ordinary course of business
securing amounts that are not delinquent, and (iv) zoning ordinances, easements
and other restrictions of legal record affecting real property which would be
revealed by a survey and would not, individually or in the aggregate, materially
interfere with the usefulness of such real property to the Business.

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Entity (or any department, agency, or political subdivision
thereof).

45


--------------------------------------------------------------------------------




“Plans” has the meaning assigned to such term in Section 3.18(a).

“Post-Closing True-Up” has the meaning set forth in Section 2.8(b).

“Prepaid Expenses” has the meaning set forth in Section 1.1(g).

“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Entity or arbitrator.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.

“Purchased Assets” has the meaning set forth in Section 1.1.

“Puyallup Loan” means that certain loan agreement by and between Northwest
Robins LLC and Key Bank.

“Real Property Leases” has the meaning set forth in Section 3.9(e).

“Restaurants” means the restaurants set forth on Exhibit A.

“Retention Bonus” means each of the $5,000 bonus payments to be made to six
office managers of the Restaurants.

“Second Closing” has the meaning set forth in Section 2.1(b).

“Second Closing Date” has the meaning set forth in Section 2.1(b).

“Seller” and “Sellers” have the meanings assigned to such terms in the preamble
of this Agreement.

“Seller Group” has the meaning assigned to such term in Section 9.2(b).

“Sellers’ Representative” has the meaning set forth in the Preamble to this
Agreement.

“Specified Leases” has the meaning set forth in Section 6.9.

“Subsidiary” means any Person (other than a natural person) with respect to
which a specified Person (or a Subsidiary thereof) has the power to vote or
direct the voting of sufficient securities to elect a majority of the directors.

“SWDA” means the Solid Waste Disposal Act, as amended, and the rules and
regulations promulgated thereunder.

“Tax” as used in this Agreement, means any of the Taxes, and “Taxes” means, with
respect to any Person, all income taxes (including any tax on or based upon net
income, gross income, income, earnings, profits or selected items of income,
earnings or profits) and all gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property or windfall profits taxes, alternative or add-on
minimum taxes, customs duties and other taxes, fees, assessments or charges of
any kind whatsoever, together with all interest and penalties, additions to tax
and other additional amounts imposed by any taxing authority (domestic or
foreign) on such Person (if any).

46


--------------------------------------------------------------------------------




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Termination Date” means the date on which this Agreement or a portion of this
Agreement is terminated in accordance with the provisions of Article VIII.

“Till Cash” means the register cash and backup change maintained at each
Restaurant.

“Title Company” has the meaning set forth in Section 2.3(a)(xii).

“Transactions” means the acquisition by Buyer of the Restaurants pursuant to the
terms of this Agreement.

“Year End Balance Sheet” has the meaning set forth in Section 3.5(a)(i).

Article XI
MISCELLANEOUS

11.1         No Third Party Beneficiaries.  Except as expressly set forth in
Section 9.2, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.

11.2         Entire Agreement.  This Agreement, the other Documents referred to
herein and the Confidentiality Agreement executed by the Parties on February 24,
2006 constitute the entire agreement among the Parties and supersedes any prior
understandings, agreements or representations by or among the Parties, written
or oral, that may have related in any way to the subject matter of any Document
including, without limitation, the Letter of Intent dated March 3, 2006, between
Buyer and the Sellers.

11.3         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that the Buyer may assign any of its
rights under any of the Documents to any Affiliate of the Buyer and/or make a
collateral assignment of its rights for the benefit of its lenders; provided,
however, that no assignment prior to the Second Closing (or the First Closing,
if the Second Closing does not occur) shall relieve Buyer of its obligations
hereunder, and Buyer shall guarantee the performance of all such obligations by
its assignee.

11.4         Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

11.5         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.6         Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given when delivered
personally to the recipient, telecopied to the intended recipient at the
telecopy number set forth therefor below (with hard copy to follow), or sent to
the recipient by reputable express courier service (charges prepaid) and
addressed to the intended recipient as set forth below:

47


--------------------------------------------------------------------------------




If to any of the Sellers or Sellers’ Representative:

Great Western Dining
6840 Fort Dent Way
Suite 350
Seattle, WA  98188-2555
Telephone: 206-835-8100
Facsimile: 206-242-0427
Attention: Marcus L. Zanner

with a copy to:

Graham & Dunn, PC
Pier 70
2801 Alaskan Way, Suite 300
Seattle, WA 98121
Telephone:  206-624-8300
Facsimile:  206-340-9599
Attention:  Jack G. Strother

If to the Buyer:

Red Robin International, Inc.
6312 S. Fiddler’s Green Circle, #200N
Greenwood Village, CO  80111
Telephone: 303-846-6060
Facsimile: 303-846-6013
Attention: Dennis B. Mullen

with a copy to:

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Telephone:  (303) 892-9400
Facsimile:  (303) 892-7400
Attention:  Ronald R. Levine II

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

11.7         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Washington without giving effect to its
conflicts of laws provisions.

11.8         Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall

48


--------------------------------------------------------------------------------




be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

11.9         Incorporation of Exhibits and Schedules.  The Exhibits, Schedules
and other attachments identified in this Agreement are part of this Agreement as
if set forth in full herein.

11.10       Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  The word “including” shall mean including without
limitation.

11.11       Independence of Covenants and Representations and Warranties.  All
covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant.  In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.

11.12       Remedies.  The Parties shall each have and retain all other rights
and remedies existing in their favor at Law or equity, including, without
limitation, any actions for specific performance and/or injunctive or other
equitable relief to enforce or prevent any violations of the provisions of this
Agreement.  Without limiting the generality of the foregoing, the Sellers hereby
agree that in the event any Seller fails to convey any Purchased Assets to the
Buyer in accordance with the provisions of this Agreement, the Buyer’s remedy at
law may be inadequate.  In such event, the Buyer shall have the right, in
addition to all other rights and remedies it may have, to specific performance
of the obligations of such Seller to convey such Purchased Assets.

11.13       Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

11.14       Jurisdiction and Venue.

(i)            Each of the Parties hereby irrevocably and unconditionally
submits, for itself or and its property, to the nonexclusive jurisdiction of any
Washington State court or federal court of the United States of America sitting
in Washington, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Washington State court or, to
the

49


--------------------------------------------------------------------------------




extent permitted by law, in such federal court.  Each of the Parties agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(ii)           Each of the Parties irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the Agreement in any Washington State
court or federal court.  Each of the Parties irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

* * * * *

 

50


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

Buyer:

 

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Eric Houseman

 

 

 

 

Name: Eric Houseman

 

 

 

 

Title: President

 

 

 

 

 

 

Sellers:

 

SOUTH SOUND RED ROBIN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marcus L. Zanner

 

 

 

 

Name: Marcus L. Zanner

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

ZANNER-HUBERT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marcus L. Zanner

 

 

 

 

Name: Marcus L. Zanner

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

NORTHWEST ROBINS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marcus L. Zanner

 

 

 

 

Name: Marcus L. Zanner

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

WASHINGTON ROBINS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marcus L. Zanner

 

 

 

 

Name: Marcus L. Zanner

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

Sellers’ Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Marcus L. Zanner

 

 

 

 

Marcus L. Zanner

 

D-1


--------------------------------------------------------------------------------